Exhibit 10.1

 

US$135,000,000

 

FACILITY AGREEMENT

 

dated 27 June 2008

 

for

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

arranged by

 

ABN AMRO BANK N.V., BNP PARIBAS, ING BANK N.V., RAIFFEISEN ZENTRALBANK

ÖSTERREICH AKTIENGESELLSCHAFT AND ZAO RAIFFEISENBANK

 

with

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT

 

acting as Agent

 

Linklaters CIS

 

Paveletskaya sq. 2, bld. 2

Moscow 115054

 

Telephone (+7) 495 797 9797

Facsimile (+7) 495 797 9798

 

Ref: L-154029

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

PAGE

 

 

 

 

 

 

 

SECTION 1

 

 

 

 

INTERPRETATION

 

 

 

 

 

 

 

1.

 

Definitions and interpretation

 

1

 

 

 

 

 

 

 

SECTION 2

 

 

 

 

THE FACILITY

 

 

 

 

 

 

 

2.

 

The Facility

 

15

3.

 

Purpose

 

15

4.

 

Conditions of Utilisation

 

15

 

 

 

 

 

 

 

SECTION 3

 

 

 

 

UTILISATION

 

 

 

 

 

 

 

5.

 

Utilisation

 

17

 

 

 

 

 

 

 

SECTION 4

 

 

 

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

 

 

 

 

 

 

6.

 

Repayment

 

18

7.

 

Prepayment and cancellation

 

19

 

 

 

 

 

 

 

SECTION 5

 

 

 

 

COSTS OF UTILISATION

 

 

 

 

 

 

 

8.

 

Interest

 

22

9.

 

Interest Periods

 

23

10.

 

Changes to the calculation of interest

 

23

11.

 

Fees

 

24

 

 

 

 

 

 

 

SECTION 6

 

 

 

 

ADDITIONAL PAYMENT OBLIGATIONS

 

 

 

 

 

 

 

12.

 

Tax gross up and indemnities

 

26

13.

 

Increased costs

 

29

14.

 

Other indemnities

 

30

15.

 

Mitigation by the Lenders

 

31

16.

 

Costs and expenses

 

31

 

 

 

 

 

 

 

SECTION 7

 

 

 

 

GUARANTEE

 

 

 

 

 

 

 

17.

 

Guarantee and indemnity

 

33

 

 

 

 

 

 

 

SECTION 8

 

 

 

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

 

 

 

 

 

 

18.

 

Representations

 

37

19.

 

Information undertakings

 

43

20.

 

Financial covenants

 

47

21.

 

General undertakings

 

49

22.

 

Events of Default

 

54

 

 

 

 

 

 

 

SECTION 9

 

 

 

 

CHANGES TO PARTIES

 

 

 

 

 

 

 

23.

 

Changes to the Lenders

 

59

24.

 

Changes to the Obligors

 

62

 

i

--------------------------------------------------------------------------------


 

 

 

SECTION 10

 

 

 

 

THE FINANCE PARTIES

 

 

 

 

 

 

 

25.

 

Role of the Agent and the Arranger

 

64

26.

 

Conduct of business by the Finance Parties

 

68

27.

 

Sharing among the Finance Parties

 

68

 

 

 

 

 

 

 

SECTION 11

 

 

 

 

ADMINISTRATION

 

 

 

 

 

 

 

28.

 

Payment mechanics

 

71

29.

 

Set-off

 

74

30.

 

Notices

 

74

31.

 

Calculations and certificates

 

76

32.

 

Partial invalidity

 

76

33.

 

Remedies and waivers

 

76

34.

 

Amendments and waivers

 

77

35.

 

USA Patriot Act

 

77

36.

 

Counterparts

 

77

 

 

 

 

 

 

 

SECTION 12

 

 

 

 

GOVERNING LAW AND ENFORCEMENT

 

 

 

 

 

 

 

37.

 

Governing law

 

78

38.

 

Arbitration

 

78

39.

 

Jurisdiction

 

79

 

THE SCHEDULES

 

SCHEDULE

 

 

 

PAGE

 

 

 

 

 

SCHEDULE 1 The Original Parties

 

81

SCHEDULE 2 Conditions precedent

 

84

SCHEDULE 3 Requests

 

89

SCHEDULE 4 Mandatory Cost formula

 

91

SCHEDULE 5 Form of Transfer Certificate

 

93

SCHEDULE 6 Form of Accession Letter

 

95

SCHEDULE 7 Form of Resignation Letter

 

97

SCHEDULE 8 Form of Compliance Certificate

 

98

SCHEDULE 9 Broadcasting Licences

 

100

SCHEDULE 10 Form of Payment Confirmation Notice

 

103

SCHEDULE 11 Form of Payment Notification

 

104

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 27 June 2008 and made between:

 

(1)         CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”, a closed
joint stock company established and existing under the laws of the Russian
Federation with main state registration number 1027700151852 and having its
registered address at 3RD Khoroshevskaya Str., 12, 123298, Moscow, Russian
Federation (ZAO CTC or the “Borrower”);

 

(2)         THE SUBSIDIARIES of CTC Media listed in Part I of Schedule 1 as
original guarantors (the “Original Guarantors”);

 

(3)         ABN AMRO BANK N.V., BNP PARIBAS, ING BANK N.V., RAIFFEISEN
ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT and ZAO RAIFFEISENBANK as mandated
lead arrangers (whether acting individually or together the “Arranger”);

 

(4)         THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 as
lenders (the “Original Lenders”); and

 

(5)         RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as agent of the
other Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1

 

INTERPRETATION

 

1.           DEFINITIONS AND INTERPRETATION

 

1.1         Definitions

 

In this Agreement:

 

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

 

“Acquisition” means the purchase by the Borrower of: (i) 49 per cent of the
issued share capital of the Target; (ii) 10 per cent of the charter capital of
Nomad; (iii) 10 per cent of the charter capital of MRG; (iv) 49 per cent of the
charter capital of Premi; and (v) 49 per cent of the charter capital of Zollen,
pursuant to the Acquisition Agreement.

 

“Acquisition Adjustment Amount” has the meaning given to it in Clause 7.3
(Acquisition).

 

“Acquisition Agreement” means the sale and purchase agreement between the
Borrower as purchaser, MTG AB as seller and MTG Group AB dated 10 March 2008 (as
amended by the amendment agreement dated 16 April 2008).

 

“Acquisition Closing Date” means the date of completion of the Acquisition.

 

“Acquisition Documents” means the Acquisition Agreement, the guarantee agreement
between CTC Media, MTG AB and MTG Group AB dated 10 March 2008 (as amended by
the amendment agreement dated 16 April 2008), all other material documents
relating to the Acquisition as agreed between both the Borrower and the Agent
(on behalf of the Original Lenders) and any updates or amendments thereto.

 

1

--------------------------------------------------------------------------------


 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formula).

 

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 24 (Changes to the Obligors).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Alfa Group” means CTF and its Subsidiaries from time to time.

 

“Anti-Terrorism Laws” means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by OFAC, and any similar law
enacted in the United States after the Signing Date.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the Signing Date to
and including the date which is 60 days after the Signing Date.

 

“Balance Note” means the promissory note issued by the Borrower in connection
with the Acquisition.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

 

“Break Costs” means the amount (if any) by which:

 

(a)            the interest, excluding the Margin, which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in the Loan or Unpaid Sum to the last day of the current Interest
Period in respect of the Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Broadcasting Affiliate” means an independent affiliate with which the relevant
entity or any of its Subsidiaries has a network affiliation agreement (whether
or not in writing).

 

“Broadcasting Authorisations” means any Authorisation from any governmental or
other regulatory authority necessary in order for any Obligor or Material
Subsidiary to conduct its business in accordance with the Broadcasting Laws.

 

“Broadcasting Licences” means any one or more television broadcasting licences
for the provision of television broadcasting services.

 

2

--------------------------------------------------------------------------------


 

“Broadcasting Laws” all laws and regulations which relate to television
broadcasting that are applicable to any Obligor or Material Subsidiary and/or
the business of any Obligor or Material Subsidiary.

 

“Business Day” means

 

(a)            for the purposes of Clause 7.4 (Voluntary cancellation) and
Clause 7.5 (Voluntary prepayment of the Loan), a day (other than a Saturday or
Sunday) on which banks are open for general interbank business in New York,
Moscow and Vienna; and

 

(b)           for any other purpose, a day (other than a Saturday or Sunday) on
which banks are open for general interbank business in London, New York, Moscow,
Vienna and Amsterdam.

 

“Cash” has the meaning given to it in Clause 20.3 (Definitions).

 

“Cash Equivalent Investments” has the meaning given to it in Clause 20.3
(Definitions).

 

“Change of Control Event” means any of the following events:

 

(a)            MTG AB and/or Alfa Group cease to directly or indirectly jointly
control at least 50 per cent. plus one share of (i) the shares entitling the
holder to vote for the election of directors to the Board of Directors or
(ii) the share capital, of CTC Media;

 

(b)           MTG AB ceases to directly or indirectly control at least 25 per
cent. plus one share of (i) the shares entitling the holder to vote for the
election of directors to the Board of Directors or (ii) the share capital, of
CTC Media; and/or

 

(c)            CTC Media ceases to directly or indirectly control at least 100
per cent. of (i) the shares entitling the holder to vote for the election of
directors to the Board of Directors or (ii) the share capital, of the Borrower.

 

“Commitment” means:

 

(a)            in relation to an Original Lender, the amount in Dollars set
opposite its name under the heading “Commitment” in Part II of Schedule 1 (The
Original Parties) and the amount of any other Commitment transferred to it under
this Agreement; and

 

(b)           in relation to any other Lender, the amount in Dollars of any
Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed in writing between
the Borrower and the Agent.

 

“Controlled Group” means an entity, whether or not incorporated, which is under
common control with an Obligor within the meaning of section 4001 of ERISA or is
part of a group that includes an Obligor and that is treated as a single
employer under section 414 of the Internal Revenue Code. When any provision of
this Agreement relates to a past event, the term “member

 

3

--------------------------------------------------------------------------------


 

of the Controlled Group” includes any person that was a member of the Controlled
Group at the time of that past event.

 

“CTC Media” means CTC Media, Inc., a corporation incorporated under the laws of
Delaware with registration number 2210850 and registered address at 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808, United States of
America.

 

“CTF” means CTF Holdings Limited, a company registered in Gibraltar with its
registered office at Suite 2, 4 Irish Place, Gibraltar.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Designated Amount” has the meaning given to it in Clause 12.1 (Definitions).

 

“Designated Lender” has the meaning given to it in Clause 12.1 (Definitions).

 

“Designated Person” means a person or entity:

 

(a)            listed in the annex to, or otherwise subject to the provisions
of, the Executive Order;

 

(b)           named as a “Specially Designated National and Blocked Person” on
the most current list published by OFAC at its official website or any
replacement website or other replacement official publication of such list; or

 

(c)            with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law.

 

“Disruption Event” means either or both of:

 

(a)            a material disruption to those payment or communications systems
or to those financial markets which are, in each case, required to operate in
order for payments to be made in connection with the Facility (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by and is beyond the control of any of the
Parties; or

 

(b)           the occurrence of any other event which results in a disruption
(of a technical or systems-related nature) to the treasury or payments
operations of a Party preventing that, or any other Party:

 

(i)             from performing its payment obligations under the Finance
Documents; or

 

(ii)            from communicating with other Parties in accordance with the
terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted

 

“Dollars” and “US$” means the lawful currency for the time being of the United
States of America.

 

4

--------------------------------------------------------------------------------


 

“Employee Plan” means, at any time, an “employee pension benefit plan” as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than
a Multiemployer Plan), then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or ERISA Affiliate.

 

“Environment” means living organisms including the ecological systems of which
they form part and the following media:

 

(a)            air (including air within natural or man-made structures, whether
above or below ground);

 

(b)           water (including territorial, coastal and inland waters, water
under or within land and water in drains and sewers); and

 

(c)            land (including land under water).

 

“Environmental Law” means all laws and regulations of any relevant jurisdiction
which:

 

(a)            have as a purpose or effect the protection of, and/or prevention
of harm or damage to, the Environment;

 

(b)           provide remedies or compensation for harm or damage to the
Environment; or

 

(c)            relate to Hazardous Substances or health and safety matters.

 

“Environmental Licence” means any Authorisation required at any time under
Environmental Law.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Obligor.

 

“Executive Order” means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on 24 September 2001, as amended.

 

“Extending Lender” means a Lender that has consented to the Borrower’s term
extension request pursuant to paragraph (c) of Clause 6.2 (Extension option).

 

“Extension Option Date” means 22 June 2009.

 

“Event of Default” means any event or circumstance specified as such in Clause
22 (Events of Default).

 

“Facility” means the term loan facility with an extension option made available
under this Agreement as described in Clause 2 (The Facility).

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Fee Letter” means any letter or letters dated on or about the Signing Date
between the Arranger and the Borrower (or the Agent and the Borrower) setting
out any of the fees referred to in Clause 11 (Fees).

 

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter and any other document designated as such by the Agent
and the Borrower.

 

“Finance Party” means the Agent, the Arranger or a Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)            moneys borrowed;

 

(b)           any amount raised by acceptance under any acceptance credit
facility or dematerialised equivalent;

 

(c)            any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;

 

(d)           the amount of any liability in respect of any lease or hire
purchase contract which would, in accordance with US GAAP, be required to be
capitalised on the balance sheet of the Group;

 

(e)            receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

 

(f)            any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing;

 

(g)           any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);

 

(h)           shares which are expressed to be redeemable other than at the sole
option of the issuer or by virtue of any relevant law or regulation in relation
to share buy-backs;

 

(i)             any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution; and

 

(j)             without double counting the amount of any liability in respect
of any guarantee or indemnity for any of the items referred to in paragraphs
(a) to (i) above.

 

“Fraudulent Transfer Law” means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.

 

“Group” means CTC Media and its Subsidiaries from time to time to the extent
such Subsidiaries are consolidated with CTC Media under its most recent US GAAP
consolidated financial statements (to include, for the avoidance of doubt, the
Borrower and its Subsidiaries and, from the Acquisition Closing Date, the Target
Group).

 

“Group Structure Chart” means the Group structure chart delivered to the Agent
pursuant to Clause 4.1(Initial conditions precedent) as updated by an Obligor
under paragraph (e) of Clause 19.4 (Information: miscellaneous).

 

6

--------------------------------------------------------------------------------


 

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 24 (Changes to the
Obligors).

 

“Hazardous Substance” means any waste, pollutant, contaminant or other substance
(including any liquid, solid, gas, ion, living organism or noise) that may be
harmful to human health or other life or the Environment or a nuisance to any
person or that may make the use or ownership of any affected land or property
more costly.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Group which, at the Borrower’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Arranger to
selected financial institutions before the Signing Date.

 

“Intellectual Property Rights” means all patents, designs, copyrights,
topographies, trade marks, service marks, trading names, domain names, rights in
confidential information, programming rights (including third party programming
rights) and know-how, any other intellectual property and any associated or
similar rights, and any interest in any of the foregoing (in each case whether
registered or unregistered and including any related licences and sub-licences
of the same, applications and rights to apply for the same and wherever
subsisting).

 

“Interest Expense” has the meaning given to it in Clause 20.3 (Definitions).

 

“Interest Period” means, in relation to the Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986
(26 U.S.C. §§ 1 et seq.), as amended from time to time.

 

“Lender” means:

 

(a)            any Original Lender; and

 

(b)           any person which has become a Party in accordance with Clause 23
(Changes to the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“LIBOR” means, in relation to the Loan:

 

(a)            the applicable Screen Rate; or

 

(b)           if no Screen Rate is available for Dollars or for the Interest
Period of the Loan, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,

 

as of 11:00 a.m. on the Quotation Day for the offering of deposits in Dollars
for a period comparable to the Interest Period for the Loan.

 

7

--------------------------------------------------------------------------------


 

 “LMA” means the Loan Market Association.

 

“Loan” means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of the loan.

 

“Majority Lenders” means:

 

(a)            if there is no Loan then outstanding, a Lender or Lenders whose
Commitments aggregate more than 662/3% of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated more than 662/3% of the
Total Commitments immediately prior to the reduction); or

 

(b)           at any other time, a Lender or Lenders whose participations in the
Loan then aggregate more than 662/3% of the outstanding Loan.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula) and as certified (in
reasonable detail) to the Borrower by the relevant Lender acting through the
Agent.

 

“Margin” means 3 per cent. per annum.

 

“Margin Stock” means “margin stock” or “margin security” within the meaning of
Regulation U or X.

 

“Material Adverse Effect” means a material adverse effect on or material adverse
change in:

 

(a)            the business, financial condition, performance, assets or
prospects of any Obligor or the Group (taken as a whole);

 

(b)           the ability of an Obligor to perform and comply with its
obligations under any Finance Document; or

 

(c)            the validity, legality or enforceability of any Finance Document,
or the rights or remedies of any Finance Party thereunder.

 

“Material Subsidiary” means, from time to time, any Subsidiary of CTC Media
that:

 

(a)            together with its Subsidiaries, the total assets or total
revenues of which as at the date as at which the Group’s latest consolidated
financial statements were prepared or, as the case may be, for the financial
period to which those financial statements relate account for 5 per cent. or
more of the consolidated total assets or total revenues of the Group (all as
calculated by reference to the latest audited consolidated financial statements
of the Group delivered pursuant to paragraphs (a) of Clause 19.1 (Financial
Statements)); or

 

(b)           to which has been transferred (whether in a single transaction or
a series of transactions (whether related or not)) the whole or substantially
the whole of the assets of a Subsidiary which immediately prior to such
transaction(s) was a Material Subsidiary.

 

For the purposes of this definition:

 

(i)             if a Subsidiary becomes a Material Subsidiary pursuant to
paragraph (b) above, the Material Subsidiary by which the relevant transfer was
made shall, subject to paragraph (a) above, cease to be a Material Subsidiary;
and

 

8

--------------------------------------------------------------------------------


 

(ii)            if a Subsidiary is acquired by the Group after the end of the
financial period to which the latest consolidated financial statements of the
Group relate, those financial statements shall be adjusted as if that Subsidiary
had been shown in them by reference to its then latest financial statements
until consolidated financial statements of the Group for the financial period in
which the acquisition is made have been prepared. This paragraph (ii) shall not
apply to the Target for the 2008 financial year.

 

“Merger” means the reorganisation of Nomad, Premi and Zollen, whereby Premi and
Zollen will be merged by means of accession into Nomad.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)            if the numerically corresponding day is not a Business Day, that
period shall end on the next Business Day in that calendar month in which that
period is to end if there is one, or if there is not, on the immediately
preceding Business Day; and

 

(b)           if there is no numerically corresponding day in the calendar month
in which that period is to end, that period shall end on the last Business Day
in that calendar month.

 

The above rules will only apply to the last Month of any period.

 

“MRG” means OOO “MRG”, a limited liability company organised under the laws of
the Russian Federation.

 

“MTG AB” means MTG Broadcasting AB, a company incorporated under the laws of
Sweden.

 

“MTG Group AB” means Modern Times Group MTG AB, a company incorporated under the
laws of Sweden.

 

“Multiemployer Plan” means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or ERISA Affiliate.

 

“New Lender” has the meaning given to it in Clause 23.1 (Assignments and
transfers by the Lenders).

 

“Nomad” means OOO “Nomad”, a limited liability company organised under the laws
of the Russian Federation.

 

“Non-Extending Lender” means a Lender that is not an Extending Lender following
the exercise of Clause 6.2 (Extension Option).

 

“Novy Kanal” means Closed Joint Stock Company “New Channel”, a closed joint
stock company organised under the laws of the Russian Federation with main state
registration number 1047796750880 and having its registered address at 3RD
Khoroshevskaya Str., 12, 123298, Moscow, Russian Federation.

 

“Obligor” means the Borrower or a Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

9

--------------------------------------------------------------------------------


 

“OIBDA” has the meaning given to it in Clause 20.3 (Definitions).

 

  “Original Financial Statements” means:

 

(a)            the consolidated financial statements of the Group for the
financial quarter ended 31 March 2008 together with the related notes thereto,
prepared in accordance with US GAAP; and

 

(b)           in relation to each Russian Obligor, its audited financial
statements for its financial year ended 31 December 2007, prepared in accordance
with RAS.

 

“Original Obligor” means the Borrower or an Original Guarantor.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Payment Confirmation Notice” means a document substantially in the form set out
in Schedule 10 (Form of Payment Confirmation Notice).

 

“Payment Notification” means a document substantially in the form set out in
Schedule 11 (Form of Payment Notification).

 

“Premi” means OOO “Premi”, a limited liability company organised under the laws
of the Russian Federation.

 

“Qualifying Lender” has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations for that currency and period
would normally be given by leading banks in the Relevant Interbank Market on
more than one day, the Quotation Day will be the last of those days).

 

“RAS” means generally accepted accounting principles, standards and practices in
the Russian Federation.

 

“Reference Banks” means, in relation to LIBOR and Mandatory Cost, the principal
London offices of ABN AMRO N.V., BNP Paribas and ING Bank N.V. or such other
banks as may be appointed by the Agent in consultation with the Borrower.

 

“Regulation T”, “Regulation U” or “Regulation X” means Regulation U or X, as the
case may be, of the Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof.

 

“Relevant Interbank Market” means the London interbank market.

 

“Relevant Lender” has the meaning given to it in Clause 12.1 (Definitions).

 

“Relevant Period” has the meaning given to it in Clause 20.3 (Definitions).

 

10

--------------------------------------------------------------------------------


 

“Repayment Date” means each date for repayment of the Loan specified in Clause
6.1 (Repayment of Loan).

 

“Repayment Instalment” means each instalment for repayment of the Loan specified
in Clause 6.1 (Repayment of Loan).

 

“Repeating Representations” means each of the representations set out in Clause
18 (Representations) other than those set out in Clause 18.7 (Deduction of Tax),
Clause 18.8 (No filing or stamp tax), Clause 18.10 (No misleading information),
Clause 18.11 (Financial statements), Clause 18.12 (No obligation to create
Security), paragraph (b) of Clause 18.17 (Licences), Clause 18.23 (Group
Structure), Clause 18.24 (Target and Target Group) and Clause 18.28 (Acquisition
Documents).

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

 

“Russian Obligor” means each Obligor established and existing under the laws of
the Russian Federation.

 

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
Dollars for the relevant period displayed on the appropriate page of the Reuters
screen, calculated, where necessary, by interpolating on a linear basis between
the rate quoted in respect of the longest period (for which a rate is quoted)
which is less than the Interest Period and that quoted in respect of the
shortest period (for which a rate is quoted) which exceeds the Interest Period.
If the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).

 

“Signing Date” means the date of this Agreement.

 

“Subsidiary” means, with respect to any person, an entity from time to time of
which such person has direct or indirect control or owns directly or indirectly
more than 50 per cent. of the share capital or similar right of ownership. For
the purpose of this definition, “control” of a person by another means that the
other (whether alone or acting in concert with others, whether directly or
indirectly and whether by the ownership of share capital, the possession of
voting power, contract or otherwise) has the power to appoint and/or remove all,
the majority or 50 per cent. including the right to exercise a casting vote, of
the members of the board of directors or other governing body of that person or
of any other person which controls that person or otherwise controls or has the
power to control the affairs and policies of that person or of any other person
which controls that person.

 

“Target” means Closed Joint Stock Company “TV DARIAL”, a closed joint-stock
company organised under the laws of the Russian Federation with main state
registration number

 

11

--------------------------------------------------------------------------------


 

1027739313205 and having its registered address at Academika Koroleva Str., 4,
Building 4, 129515, Moscow, Russian Federation.

 

“Target Group” means prior to the Merger, the Target, MRG, Nomad, Premi and
Zollen and their Subsidiaries from time to time and following the Merger, the
Target, MRG and Nomad and their Subsidiaries from time to time.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means, subject to Clause 6.2 (Extension option), 22 June 2010
(except that, if the Termination Date would otherwise fall on a day which is not
a Business Day, it will instead be the immediately preceding Business Day).

 

“Total Commitments” means the aggregate of the Commitments, being US$135,000,000
at the Signing Date.

 

“Total Debt” has the meaning given to it in Clause 20.3 (Definitions).

 

“Total Net Debt” has the meaning given to it in Clause 20.3 (Definitions).

 

“Total Shareholder Equity” has the meaning given to it in Clause 20.3
(Definitions).

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed in writing
between the Agent and the Borrower.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)            the proposed Transfer Date specified in the Transfer Certificate;
and

 

(b)           the date on which the Agent executes the Transfer Certificate.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US” and “United States” means the United States of America, its territories and
possessions.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.

 

“US GAAP” means generally accepted accounting principles, standards and
practices in the United States of America.

 

“US Obligor” means a Guarantor that is organised, incorporated or formed under
the laws of the United States or any State thereof (including the District of
Columbia).

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of the Utilisation, being the date on which
the Loan is disbursed by the Agent.

 

12

--------------------------------------------------------------------------------


 

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 

“Zollen” means OOO “Zollen”, a limited liability company organised under the
laws of the Russian Federation.

 

1.2         Construction

 

(a)         Unless a contrary indication appears, any reference in this
Agreement to:

 

(i)             the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”,
any “Obligor” or any “Party” shall be construed so as to include its successors
in title, permitted assigns and permitted transferees;

 

(ii)            “assets” includes present and future properties, revenues and
rights of every description;

 

(iii)           a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
novated, supplemented, extended, restated (however fundamentally and whether or
not more onerously) or replaced and includes any change in the purpose of, any
extension of or any increase in any facility or the addition of any new facility
under that Finance Document or other agreement or instrument;

 

(iv)          “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(v)           a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

(vi)          a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 

(vii)         a provision of law is a reference to that provision as amended or
re-enacted; and

 

(viii)        a time of day is a reference to London time.

 

(b)         Section, Clause and Schedule headings are for ease of reference
only.

 

(c)         Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.

 

(d)         A Default (other than an Event of Default) is “continuing” if it has
not been remedied or waived and an Event of Default is “continuing” if it has
not been waived.

 

13

--------------------------------------------------------------------------------


 

1.3         Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Agreement.

 

14

--------------------------------------------------------------------------------


 

SECTION 2

 

THE FACILITY

 

2.           THE FACILITY

 

2.1         The Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility with an extension option in Dollars in an
aggregate amount equal to the Total Commitments.

 

2.2         Finance Parties’ rights and obligations

 

(a)         The obligations of each Finance Party under the Finance Documents
are several. Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

(b)         The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(c)         A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

3.           PURPOSE

 

3.1         Purpose

 

The Borrower shall apply all amounts borrowed by it under the Facility towards
discharge of its liability under the Balance Note. To the extent its liability
under the Balance Note has been fully discharged, the Facility may be used for
general corporate purposes, including future acquisitions.

 

3.2         Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.           CONDITIONS OF UTILISATION

 

4.1         Initial conditions precedent

 

The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Part I of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Agent. The
Agent shall notify the Borrower and the Lenders promptly upon being so
satisfied.

 

4.2         Further conditions precedent

 

              The Lenders will only be obliged to comply with Clause 5.4
(Lenders’ participation) if on the date of the Utilisation Request and on the
proposed Utilisation Date:

 

(a)            no Default is continuing or would result from the proposed Loan;
and

 

(b)           the Repeating Representations to be made by each Obligor are true
in all material respects.

 

15

--------------------------------------------------------------------------------


 

4.3         Maximum number of Utilisations

 

The Borrower may only deliver one Utilisation Request in respect of the
Facility.

 

16

--------------------------------------------------------------------------------


 

SECTION 3

 

UTILISATION

 

5.           UTILISATION

 

5.1         Delivery of a Utilisation Request

 

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than 10:00 a.m. on the day falling three
Business Days before the proposed Utilisation Date.

 

5.2         Completion of a Utilisation Request

 

(a)         The Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

 

(i)             the proposed Utilisation Date is a Business Day within the
Availability Period;

 

(ii)            the currency and amount of the Utilisation comply with Clause
5.3 (Currency and amount);

 

(iii)           the proposed Interest Period complies with Clause 9 (Interest
Periods); and

 

(iv)          it specifies the account and bank to which the proceeds of the
Utilisation are to be credited.

 

(b)         Only one Loan may be requested in the Utilisation Request.

 

5.3         Currency and amount

 

(a)         The currency specified in the Utilisation Request must be Dollars.

 

(b)         The amount of the proposed Loan must be:

 

(i)             a minimum of US$10,000,000 and an integral multiple of
US$1,000,000; or

 

(ii)            in any event such that it is less than or equal to the Total
Commitments.

 

5.4         Lenders’ participation

 

(a)         If the conditions set out in this Agreement have been met, each
Lender shall make its participation in the Loan available by the proposed
Utilisation Date through its Facility Office.

 

(b)         The amount of each Lender’s participation in the Loan will be equal
to the proportion borne by its Commitment to the Total Commitments.

 

(c)         The Agent shall notify each Lender of the amount of the Loan and the
amount of its participation in the Loan by 4.00 p.m. on the day falling three
Business Days before the proposed Utilisation Date.

 

5.5         Cancellation of Commitment

 

The unused portion of each Lender’s Commitment shall be immediately cancelled at
the earlier of (a) the Utilisation Date and (b) the end of the Availability
Period for the Facility.

 

5.6         Disbursement

 

For the avoidance of doubt and without limiting any other term under this
Agreement, the Loan shall be disbursed by the Agent to the Borrower in one
transfer and otherwise pursuant to Clause 28.2 (Distributions by the Agent).

 

17

--------------------------------------------------------------------------------


 

SECTION 4

 

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.           REPAYMENT

 

6.1         Repayment of Loan

 

(a)         The Borrower shall repay the Loan in instalments on each Repayment
Date in an amount equal to the Repayment Instalment set out opposite that
Repayment Date in the following table:

 

Repayment Date

 

Repayment Instalment for all Lenders

 

 

 

 

 

expressed as a percentage of the Loan outstanding at the close of business on
the last day of the Availability Period

 

 

 

22 December 2008

 

25%

 

 

 

22 June 2009

 

25%

 

 

 

Repayment Instalment for all
Non-Extending Lenders

 

Repayment Instalment for all
Extending Lenders

 

 

 

 

 

 

 

expressed as a percentage of the aggregate amount of each Non-Extending Lender’s
participation in the Loan outstanding immediately following the second Repayment
Date

 

expressed as a percentage of the aggregate amount of each Extending Lender’s
participation in the Loan outstanding immediately following the second Repayment
Date

 

 

 

 

 

22 December 2009

 

50%

 

25%

 

 

 

 

 

Termination Date (for Non-Extending Lenders)

 

50%

 

25%

 

 

 

 

 

22 December 2010

 

nil

 

25%

 

 

 

 

 

Termination Date (for Extending Lenders)

 

nil

 

25%

 

For the avoidance of doubt, (i) the Loan shall be fully repaid in accordance
with the table above and no amount of any Lender’s participation in the Loan
shall remain outstanding after the relevant Termination Date and (ii) should the
Loan outstanding on a Repayment Date be less than the amount of the relevant
Repayment Instalment, the Borrower shall only repay the amount of the Loan that
remains outstanding.

 

(b)         The Borrower may not reborrow any part of the Facility which is
repaid.

 

18

--------------------------------------------------------------------------------


 

6.2         Extension Option

 

(a)         The Borrower may request to extend the Termination Date by 12 Months
by delivery of an extension request notice received by the Agent not less than
45 (nor more than 60) days before the Extension Option Date.

 

(b)         The Agent shall promptly notify each Lender of any such request.

 

(c)         Each Lender shall notify the Agent of its decision (which shall be
in its sole discretion) whether or not to agree to the request at least 30 days
before the Extension Option Date.

 

(d)         The Termination Date shall be extended by 12 Months in relation to
each Extending Lender’s participation in the Loan. For the avoidance of doubt,
if a Lender fails to respond, such Lender shall be deemed to have declined such
request and the participation of that Lender and any Lender which declines the
request, shall be repaid on that basis.

 

(e)         The Agent shall promptly notify the Borrower and the Lenders which
of the Lenders have agreed to the request.

 

(f)          There may be only one extension of the Termination Date.

 

(g)         If any extension is so agreed, the Borrower shall pay to the Agent
(for the account of each Extending Lender) a fee to be agreed prior to the
extension request on that Extending Lender’s participation in the Loan as at the
Extension Option Date. That fee shall be payable 10 Business Days following the
Extension Option Date.

 

(h)         If (i) Lenders whose aggregate participations represent 75 per cent
or more of the outstanding Loan decline the extension request or (ii) no
extension fee can be agreed in accordance with paragraph (g) of this Clause 6.2,
then the Borrower may, by providing the Agent with notice of such no later than
10 Business Days prior to the Extension Option Date, revoke its extension
request made under paragraph (a) of this Clause 6.2.

 

7.           PREPAYMENT AND CANCELLATION

 

7.1         Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in the Loan:

 

(a)            that Lender shall promptly notify the Agent upon becoming aware
of that event;

 

(b)           upon the Agent notifying the Borrower, the Commitment of that
Lender will be immediately cancelled; and

 

(c)            the Borrower shall repay that Lender’s participation in the Loan
on the last day of the Interest Period occurring after the Agent has notified
the Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law).

 

7.2         Change of control

 

On the occurrence of any Change of Control Event:

 

(a)            the Borrower shall promptly notify the Agent upon becoming aware
of that event; and

 

19

--------------------------------------------------------------------------------


 

(b)           if a Lender so requires, the Agent shall, by not less than 10
Business Days notice to the Borrower, cancel the Commitment of that Lender and
declare the participation of that Lender in the outstanding Loan, together with
accrued interest thereon, and all other amounts accrued under the Finance
Documents in relation thereto due and payable, whereupon the Commitment of that
Lender will be cancelled and all such outstanding amounts will become due and
payable on the date set out in the notice to the Borrower.

 

7.3         Acquisition

 

(a)         In this Clause 7.3 (Acquisition), “Acquisition Adjustment Amount”
means any amount received or recovered by a member of the Group in respect of
any Acquisition Document or related claim or against the provider of any related
report, after deducting related reasonable third party expenses and any taxes
payable, or an adjustment downwards in the purchase price for the Acquisition,
to the extent such amounts received or recovered are in an aggregate amount
exceeding US$20,000,000 (or its equivalent in another currency or currencies).

 

(b)         The Obligors shall ensure that any Acquisition Adjustment Amount is
applied in prepayment of the outstanding Loan on the last day of the Interest
Period in which it was received or recovered by the relevant member of the Group
or, if received or recovered less than five Business Days before the end of that
Interest Period, on the last day of the following Interest Period.

 

(c)         Paragraph (b) above does not apply to any Acquisition Adjustment
Amount to the extent it:

 

(i)             relates to a loan granted by a member of the Group to another
member of the Group;

 

(ii)            is contractually committed to be applied within six Months of
receipt or recovery by the relevant member of the Group; or

 

(iii)           is committed to be applied to replace the assets or meet the
liabilities to which that Acquisition Adjustment Amount relates within 12 Months
of receipt or recovery.

 

7.4         Voluntary cancellation

 

The Borrower may, if it gives the Agent not less than five Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of US$5,000,000 and an integral
multiple of US$1,000,000) of the Total Commitments without premium or penalty.
Any cancellation under this Clause 7.4 shall reduce the Commitments of the
Lenders rateably.

 

7.5         Voluntary prepayment of the Loan

 

(a)         The Borrower may, if it gives the Agent not less than five Business
Days’ (or such shorter period as the Majority Lenders may agree) prior notice,
prepay the whole or any part of the Loan (but, if in part, being an amount that
reduces the Loan by a minimum amount of US$2,000,000 and an integral multiple of
US$1,000,000).

 

(b)         The Loan may only be prepaid after the last day of the Availability
Period (or, if earlier, the Utilisation Date).

 

20

--------------------------------------------------------------------------------


 

7.6           Right of repayment and cancellation in relation to a single Lender

 

(a)           If:

 

(i)             any sum payable to any Lender by an Obligor is required to be
increased under paragraph (c) of Clause 12.2 (Tax gross-up);

 

(ii)            any Lender claims indemnification from the Borrower under Clause
12.3 (Tax indemnity) or Clause 13 (Increased costs); or

 

(iii)           any Mandatory Costs are payable to any Lender by the Borrower
under paragraph (c) of Clause 8.1 (Calculation of Interest),

 

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loan.

 

(b)         On receipt of a notice referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be reduced to zero.

 

(c)         On the last day of each Interest Period which ends after the
Borrower has given notice under paragraph (a) above (or, if earlier, the date
specified by the Borrower in that notice), the Borrower shall repay that
Lender’s participation in the Loan.

 

7.7         Restrictions

 

(a)         Any notice of cancellation or prepayment given by any Party under
this Clause 7 shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

 

(b)         Any prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.

 

(c)         The Borrower may not reborrow any part of the Facility which is
prepaid.

 

(d)         The Borrower shall not repay or prepay all or any part of the Loan
or cancel all or any part of the Commitments except at the times and in the
manner expressly provided for in this Agreement.

 

(e)         No amount of the Total Commitments cancelled under this Agreement
may be subsequently reinstated.

 

(f)          If the Agent receives a notice under this Clause 7 it shall
promptly forward a copy of that notice to either the Borrower or the affected
Lender, as appropriate.

 

(g)         For the avoidance of doubt, any prepayment shall reduce the
repayment obligations of the Borrower accordingly.

 

21

--------------------------------------------------------------------------------


 

SECTION 5

 

COSTS OF UTILISATION

 

8.           INTEREST

 

8.1         Calculation of interest

 

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable:

 

(a)            Margin;

 

(b)           LIBOR for that Interest Period; and

 

(c)            Mandatory Cost, if any.

 

8.2         Payment of interest

 

The Borrower shall pay accrued interest on the Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six monthly intervals after the first day of the Interest
Period).

 

8.3         Default interest

 

(a)         If the Borrower fails to pay any amount payable by it under a
Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to paragraph (b) below, is the sum of 2  per
cent. per annum and the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably). Any interest accruing under this Clause 8.3 shall
be immediately payable by the Borrower on demand by the Agent.

 

(b)         If any overdue amount consists of all or part of the Loan which
became due on a day which was not the last day of an Interest Period:

 

(i)             the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period; and

 

(ii)            the rate of interest applying to the overdue amount during that
first Interest Period shall be the sum of 2 per cent. per annum and the rate
which would have applied if the overdue amount had not become due.

 

(c)         Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

 

8.4         Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

22

--------------------------------------------------------------------------------


 

9.           INTEREST PERIODS

 

9.1         Selection of Interest Periods

 

(a)         The first Interest Period for the Loan shall start on the
Utilisation Date and end on 22 September 2008.

 

(b)         Following the first Interest Period, the Borrower may select an
Interest Period for the Loan in a Selection Notice.

 

(c)         Each Selection Notice for the Loan is irrevocable and must be
delivered to the Agent by the Borrower not later than 10:00 a.m. on the day
falling five Business Days before the first day of the relevant Interest Period.

 

(d)         Subject to this Clause 9, the Borrower may select an Interest Period
of three or six Months or any other period agreed between the Borrower and the
Agent (acting on the instructions of all the Lenders).

 

(e)         If the Borrower fails to deliver a Selection Notice to the Agent in
accordance with paragraph (b) above, the relevant Interest Period will, subject
to paragraph (f) below, be three Months.

 

(f)          An Interest Period for the Loan shall not extend beyond any
Repayment Date or the Termination Date.

 

(g)         Subject to paragraph (a) above, each Interest Period for the Loan
shall start on the last day of its preceding Interest Period.

 

9.2         Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10.         CHANGES TO THE CALCULATION OF INTEREST

 

10.1       Absence of quotations

 

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11:00 a.m. on the Quotation Day, the applicable LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

10.2       Market disruption

 

(a)         If a Market Disruption Event occurs in relation to the Loan for any
Interest Period, then the rate of interest on each Lender’s share of the Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

 

(i)             the Margin;

 

(ii)            the rate notified to the Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in the Loan from whatever
source it may reasonably select; and

 

(iii)           the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

23

--------------------------------------------------------------------------------


 

(b)         In this Agreement “Market Disruption Event” means:

 

(i)             at or about noon on the Quotation Day for the relevant Interest
Period the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR for Dollars for the
relevant Interest Period; or

 

(ii)            before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in the Loan exceed 35 per cent. of the Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

 

10.3       Alternative basis of interest or funding

 

(a)         If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)         Any alternative basis agreed pursuant to paragraph (a) above shall,
with the prior consent of all the Lenders and the Borrower, be binding on all
Parties.

 

10.4       Break Costs

 

(a)         The Borrower shall, within five Business Days of demand (which shall
include sufficient details of the calculation) by a Lender (acting through the
Agent), pay to the Agent (for distribution to the relevant Lender) that Lender’s
certified Break Costs attributable to all or any part of the Loan or Unpaid Sum
being paid by the Borrower on a day other than the last day of an Interest
Period for the Loan or Unpaid Sum.

 

(b)         Each Lender shall, as soon as reasonably practicable after a demand
by the Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

 

11.         FEES

 

11.1       Commitment fee

 

(a)         The Borrower shall pay to the Agent (for the account of each Lender)
a fee in Dollars computed at the rate of 40 per cent. of the Margin on that
Lender’s Commitment for the Availability Period.

 

(b)         The accrued commitment fee will be calculated on a daily basis, will
accrue from the Signing Date until (and including) the day falling immediately
before the Utilisation Date and is payable on the Utilisation Date or, if
cancelled in full prior to the end of the Availability Period, on the cancelled
amount of the relevant Lender’s Commitment at the time the cancellation is
effective.

 

11.2       Arrangement fee

 

The Borrower shall pay to the Agent (for the account of the Arranger) an
arrangement fee in the amount and at the times agreed in a Fee Letter (which,
for the avoidance of doubt, is a Finance Document).

 

11.3       Agency fee

 

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter (which, for the avoidance of
doubt, is a Finance Document).

 

24

--------------------------------------------------------------------------------


 

11.4       Documentation agent and co-ordination fee

 

The Borrower shall pay to BNP Paribas a documentation agent and co-ordination
fee in the amount and at the times agreed in a Fee Letter (which, for the
avoidance of doubt, is a Finance Document).

 

25

--------------------------------------------------------------------------------


 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

12.         TAX GROSS UP AND INDEMNITIES

 

12.1       Definitions

 

(a)         In this Agreement:

 

“Designated Amount” means each amount in Dollars set opposite a Designated
Lender’s name under the heading “Designated Amount” in Part III of Schedule 1
(The Original Parties) as transferred or assigned from time to time under this
Agreement.

 

“Designated Lender” means:

 

(i)             any financial institution who is listed in Part III of Schedule
1 (The Original Parties) as a designated lender; and

 

(ii)            any person which has received from any such financial
institution a direct or indirect transfer or assignment of a Designated Amount
(whether in whole or in part),

 

and in each such case, only for so long as such person is not a Qualifying
Lender but is a Lender and only in respect of the relevant Designated Amount.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means any Lender which is situated for tax purposes in the
Russian Federation or in a Tax Treaty Jurisdiction.

 

“Relevant Lender” means a Qualifying Lender or a Designated Lender.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

“Tax Payment” means an increased payment made by the Obligor to a Finance Party
under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax indemnity).

 

“Tax Treaty Jurisdiction” means a jurisdiction which has in force a double tax
treaty with the Russian Federation (or with the Union of Soviet Socialist
Republics to which the Russian Federation has succeeded) which provides for full
exemption from Russian withholding tax on interest derived from a source within
the Russian Federation payable to a resident of such jurisdiction.

 

(b)         Unless a contrary indication appears, in this Clause 12, a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

12.2       Tax gross-up

 

(a)         Each Obligor shall make all payments required to be made by it under
the Finance Documents to the Finance Parties without any Tax Deduction, unless a
Tax Deduction is required by law.

 

26

--------------------------------------------------------------------------------


 

(b)         The Borrower shall promptly upon becoming aware that an Obligor must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall notify
the Agent on becoming so aware in respect of a payment payable to that Lender.
If the Agent receives such notification from a Lender, it shall notify the
Borrower.

 

(c)         Subject to paragraph (d) below, if a Tax Deduction is required by
law to be made by an Obligor, the amount of the payment due from that Obligor to
the applicable Finance Party shall be increased to an amount which (after making
any Tax Deduction) leaves an amount equal to the payment which would have been
due if no Tax Deduction had been required.

 

(d)         An Obligor is not required to make an increased payment to a Lender
under paragraph (c) above if, on the date on which the payment falls due, the
Lender:

 

(i)             is not, or has ceased to be, a Relevant Lender (other than, in
the case of a Qualifying Lender, as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant taxing authority); or

 

(ii)            has not provided the tax forms it is required to provide in
accordance with Clause 12.8 (Tax forms).

 

(e)         If an Obligor is required to make a Tax Deduction, that Obligor
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction to the relevant taxing authority within the time allowed and in
the minimum amount required by law.

 

(f)          Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment a copy of the payment order(s) for such payment stamped by the bank from
which the payment was initiated.

 

12.3       Tax indemnity

 

(a)         The Borrower shall (within five Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party (acting reasonably) determines has been suffered for
or on account of Tax by that Protected Party in respect of a Finance Document.

 

(b)         Paragraph (a) above shall not apply:

 

(i)             with respect to any Tax assessed on a Finance Party:

 

(A)         under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for Tax purposes; or

 

(B)          under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

27

--------------------------------------------------------------------------------


 

(ii)            to the extent a loss, liability or cost:

 

(A)         is compensated for by an increased payment under Clause 12.2 (Tax
gross-up); or

 

(B)          would have been compensated for by an increased payment under
Clause 12.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in paragraph (d) of Clause 12.2 (Tax gross-up) applied.

 

(c)         A Protected Party making, or intending to make, a claim under
paragraph (a) above shall promptly notify the Agent in reasonable detail of the
event which will give, or has given, rise to the claim and the calculations of
the claimed amount, following which the Agent shall so notify the Borrower.

 

(d)         A Protected Party shall, on receiving a payment from the Borrower
under this Clause 12.3, notify the Agent.

 

12.4       Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)            a Tax Credit is attributable to that Tax Payment; and

 

(b)           that Finance Party has obtained, will be able to utilise and
retain that Tax Credit,

 

the Finance Party shall pay promptly an amount to the Obligor which that Finance
Party determines will leave the Finance Party (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been made by
the Obligor.

 

12.5       Tax Credit clawback

 

If any Finance Party makes any payment to the Borrower pursuant to Clause 12.4
(Tax Credit) and such Finance Party subsequently determines that the Tax Credit
in respect of which such payment was made was not available or has been
withdrawn or that it was unable to obtain, utilise or retain such Tax Credit in
full, the Borrower shall reimburse such Finance Party such amount as such
Finance Party determines is necessary to place it in the same after-Tax position
as it would have been in if such Tax Credit had been obtained, utilised and
retained in full by such Finance Party.

 

12.6       Stamp taxes

 

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that such Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

12.7       Value added tax

 

(a)         All consideration expressed to be payable under a Finance Document
by any Party to a Finance Party shall be deemed to be exclusive of any VAT. If
VAT is chargeable on such consideration, that Party shall pay to the Finance
Party (or directly to the appropriate tax authority, if so required by law) (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT.

 

28

--------------------------------------------------------------------------------


 

(b)         Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses.

 

12.8       Tax forms

 

(a)         No later than 30 Business Days after the Signing Date, and within 30
Business Days from the beginning of each calendar year starting in 2009, each
Lender shall provide to the Borrower an apostiled document issued by the
relevant tax authority in its jurisdiction of residence confirming that it is a
tax resident of that jurisdiction.

 

(b)         At the request of the Borrower (acting reasonably), each Lender
shall use its reasonable efforts to provide any additional documentation or
information to the Borrower that may be reasonably necessary for the Borrower to
establish a complete or in the case of a Designated Lender, partial exemption
from Russian withholding tax in relation to payments of interest under this
Agreement.

 

(c)         Each New Lender shall provide to the Agent (for delivery to the
Borrower) an apostiled document issued by the relevant tax authority in its
jurisdiction of residence confirming that it is a tax resident of that
jurisdiction. Such tax form shall be delivered together with the relevant
Transfer Certificate no later than 10 Business Days before the last day of the
current Interest Period in which the Transfer Date is to take place.

 

12.9       Designated Amount

 

The aggregate amount of the Designated Amounts shall not exceed US$25,000,000.

 

13.         INCREASED COSTS

 

13.1       Increased costs

 

(a)         Subject to Clause 13.3 (Exceptions) the Borrower shall, within five
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the Signing Date.

 

(b)         In this Agreement “Increased Costs” means:

 

(i)             a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)            an additional or increased cost; or

 

(iii)           a reduction of any amount due and payable under any Finance
Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates as a
result of (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation or (ii) compliance with
any law or regulation made after the Signing Date, to the extent that it is
attributable to that Finance Party having entered into its Commitment or funding
or performing its obligations under any Finance Document.

 

29

--------------------------------------------------------------------------------


 

13.2       Increased cost claims

 

(a)         A Finance Party intending to make a claim pursuant to Clause 13.1
(Increased costs), shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Borrower.

 

(b)         Each Finance Party (acting through the Agent) shall, as soon as
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Increased Costs and, in reasonable detail, the basis therefore and
calculation thereof.

 

13.3       Exceptions

 

(a)         Clause 13.1 (Increased costs) does not apply to the extent any
Increased Cost is:

 

(i)             attributable to a Tax Deduction required by law to be made by an
Obligor;

 

(ii)            compensated for by Clause 12.3 (Tax indemnity) (or would have
been compensated for under Clause 12.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 12.3
(Tax indemnity) applied);

 

(iii)           compensated for by the payment of the Mandatory Cost; or

 

(iv)          attributable to the breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

(b)         In this Clause 13.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 12.1 (Definitions).

 

14.         OTHER INDEMNITIES

 

14.1       Currency indemnity

 

(a)         If any sum due from an Obligor under the Finance Documents (a
“Sum”), or any order, judgment or award given or made in relation to a Sum, has
to be converted from the currency (the “First Currency”) in which that Sum is
payable into another currency (the “Second Currency”) for the purpose of:

 

(i)             making or filing a claim or proof against that Obligor;

 

(ii)            obtaining or enforcing an order, judgment or award against that
Obligor in relation to any litigation or arbitration proceedings against that
Obligor,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)         Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

30

--------------------------------------------------------------------------------


 

14.2       Other indemnities

 

The Borrower shall (or shall procure that another Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:

 

(a)            the occurrence of any Event of Default;

 

(b)           a failure by an Obligor to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 27 (Sharing among the Finance Parties);

 

(c)            funding, or making arrangements to fund, its participation in the
Loan requested by the Borrower in the Utilisation Request but not made by reason
of the operation of any one or more of the provisions of this Agreement (other
than by reason of default or negligence by that Finance Party alone); or

 

(d)           the Loan (or part of the Loan) not being prepaid in accordance
with a notice of prepayment given by the Borrower.

 

14.3       Indemnity to the Agent

 

              The Borrower shall promptly indemnify the Agent against any cost,
loss or liability incurred by the Agent (acting reasonably) as a result of:

 

(a)            investigating any event which it reasonably believes is a
Default; or

 

(b)           acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

 

15.         MITIGATION BY THE LENDERS

 

15.1       Mitigation

 

(a)         Each Finance Party shall, in consultation with the Borrower, take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 12 (Tax gross-up and
indemnities) or Clause 13 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

(b)         Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

 

15.2       Limitation of liability

 

(a)         The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation).

 

(b)         A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

16.         COSTS AND EXPENSES

 

16.1       Transaction expenses

 

(a)         The Borrower shall, within 10 Business Days of presentation of the
relevant invoice, pay the Agent and/or the Arranger (as applicable) the amount
of all documented costs and expenses

 

31

--------------------------------------------------------------------------------


 

 reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution and syndication of:

 

(i)             this Agreement and any other documents referred to in this
Agreement; and

 

(ii)            any other Finance Documents executed after the Signing Date,

 

subject to any pre-agreed cap.

 

(b)         The Borrower shall, within 10 Business Days of presentation of the
relevant invoice, pay BNP Paribas the amount of all documented legal fees
(subject to a cap as detailed in the fee facsimile from Linklaters CIS to BNP
Paribas dated 25 April 2008 (the “Legal Fee Letter”) (provided that the
assumptions upon which such cap was provided as set out in the Legal Fee Letter
have not been breached or if so, the Borrower has been informed and has agreed
to an increase in the cap as a result of such breach)) incurred in connection
with the negotiation, preparation, execution and syndication of this Agreement
and any other documents referred to in this Agreement.

 

16.2       Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 28.9 (Change of currency), the Borrower shall,
within five Business Days of demand, reimburse the Agent for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Agent in
responding to, evaluating, negotiating or complying with that pre-agreed request
or requirement.

 

16.3       Enforcement costs

 

The Borrower shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any of its rights under, any Finance Document.

 

32

--------------------------------------------------------------------------------


 

SECTION 7

 

GUARANTEE

 

17.                           GUARANTEE AND INDEMNITY

 

17.1                     Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)                                   guarantees as primary obligor and not
merely as surety to each Finance Party punctual performance by the Borrower of
all the Borrower’s obligations under the Finance Documents;

 

(b)                                  undertakes with each Finance Party that
whenever the Borrower does not pay any amount when due under or in connection
with any Finance Document, that Guarantor shall immediately on demand pay that
amount as if it was the principal obligor; and

 

(c)                                   agrees with each Finance Party that if,
for any reason, any amount claimed by a Finance Party under this Clause 17 is
not recoverable on the basis of a guarantee or if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal, it will be liable to
indemnify that Finance Party immediately on demand against any cost, loss or
liability it incurs as a result of the Borrower not paying any amount when due
under or in connection with any Finance Document. The amount payable by a
Guarantor under this indemnity will not exceed the amount it would have had to
pay under this Clause 17 if the amount claimed had been recoverable on the basis
of a guarantee.

 

17.2                     Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by the Borrower under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part or any increase of the
Commitments, and this guarantee constitutes a guarantee of payment and not of
collection.

 

17.3                     Reinstatement

 

If as a result of insolvency or any similar event:

 

(a)                                   any payment by an Obligor is avoided,
reduced or must be restored; or

 

(b)                                  any discharge or arrangement (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is made in whole or in part on the basis of any payment, security
or other thing which is avoided, reduced or must be restored,

 

then,

 

(i)                                  the liability of each Obligor shall
continue or be reinstated as if the payment, discharge or arrangement had not
occurred; and

 

(ii)                               each Finance Party shall be entitled to
recover the value or amount of that payment or security from each Obligor, as if
the payment, discharge or arrangement had not occurred.

 

33

--------------------------------------------------------------------------------


 

17.4                     Waiver of defences

 

The obligations of each Guarantor under this Clause 17 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)                                   any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(b)                                  the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                   the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

(d)                                  any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;

 

(e)                                   any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security, including
any change in the purpose of, any extension of or any increase in any facility
or the addition of any new facility under any Finance Document or other document
or security;

 

(f)                                     any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(g)                                  any insolvency or similar proceedings.

 

17.5                     Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

17.6                     Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may (acting reasonably):

 

(a)                                   refrain from applying or enforcing any
other moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and

 

(b)                                  hold in an interest-bearing suspense
account any moneys received from any Guarantor or on account of that Guarantor’s
liability under this Clause 17.

 

34

--------------------------------------------------------------------------------


 

17.7                     Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

(a)                                   to be indemnified by an Obligor;

 

(b)                                  to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents; and/or

 

(c)                                   to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 28 (Payment mechanics) of this Agreement.

 

17.8                     Limitation on guarantee by US Obligors

 

(a)                            Each US Obligor acknowledges that it will receive
valuable direct or indirect benefits as a result of the transactions financed by
the Finance Documents.

 

(b)                           Each US Obligor represents, warrants and agrees
that:

 

(i)                                                 the aggregate amount of its
debts and liabilities, subordinated, contingent or otherwise (including its
obligations under the Finance Documents as limited by paragraph (c) below), is
not greater than the aggregate value (being the lesser of fair valuation and
present fair saleable value) of its assets;

 

(ii)                                    its capital is not unreasonably small to
carry on its business as it is being conducted;

 

(iii)                                 it has not incurred and does not intend to
incur debts beyond its ability to pay as they mature; and

 

(iv)                                it has not made a transfer or incurred any
obligation under any Finance Document with the intent to hinder, delay or
defraud any of its present or future creditors.

 

(c)                            Notwithstanding anything to the contrary
contained herein or in any other Finance Document, each Finance Party agrees
that the maximum liability of each US Obligor under Clause 17.1 (Guarantee and
indemnity) shall in no event exceed an amount equal to the greatest amount that
would not render such US Obligor’s obligations hereunder and under the other
Finance Documents subject to avoidance under US Bankruptcy Law or to being set
aside, avoided or annulled under any Fraudulent Transfer Law, in each case after
giving effect (i) to all other Transfer Law (specifically excluding, however,
any liabilities of such US Obligor in respect of intercompany indebtedness to
the Borrower to the extent that such Financial Indebtedness

 

35

--------------------------------------------------------------------------------


 

would be discharged in an amount equal to the amount paid by such US Obligor
hereunder) and (ii) to the value as assets of such US Obligor (as determined
under the applicable provisions of such Fraudulent Transfer Law) of any right to
subrogation, contribution, reimbursement, indemnity or similar rights held by
such US Obligor pursuant to (A) applicable law, (B) or (C) any other agreement
providing for an equitable allocation among such US Obligor and the Borrower and
other Guarantors of obligations arising under this Agreement or other guarantees
of such obligations by such parties.

 

17.9                     Release of Guarantors’ right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor or pursuant to Clause 24.4 (Resignation of a
Guarantor), then on the date such Retiring Guarantor ceases to be a Guarantor:

 

(a)                                   that Retiring Guarantor is released by
each other Guarantor from any liability (whether past, present or future and
whether actual or contingent) to make a contribution to any other Guarantor
arising by reason of the performance by any other Guarantor of its obligations
under the Finance Documents; and

 

(b)                                  each other Guarantor waives any rights it
may have by reason of the performance of its obligations under the Finance
Documents to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under any Finance
Document or of any other security taken pursuant to, or in connection with, any
Finance Document where such rights or security are granted by or in relation to
the assets of the Retiring Guarantor.

 

17.10               Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

36

--------------------------------------------------------------------------------


 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18.                           REPRESENTATIONS

 

Each Obligor makes the representations and warranties set out in this Clause 18
to each Finance Party on the Signing Date.

 

18.1                     Status

 

(a)                            It is a corporation or company, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

 

(b)                           It and each of its Material Subsidiaries has the
power to own its assets and carry on its business as it is being conducted.

 

18.2                     Binding obligations

 

The obligations expressed to be assumed by it in the Finance Documents are legal
and valid obligations binding on it and enforceable against it in accordance
with the terms thereof (subject to bankruptcy, insolvency and similar laws of
general application relating to creditors’ rights and general principles of
equity).

 

18.3                     Non-conflict with other obligations

 

                                          The entry into and performance by it
of, and the transactions contemplated by, the Finance Documents do not and will
not conflict with:

 

(a)                                   any law or regulation applicable to it;

 

(b)                                  its or any of its Material Subsidiaries’
constitutional documents; or

 

(c)                                   any agreement or instrument binding upon
it or any of its Material Subsidiaries or any of its or any of its Material
Subsidiaries’ assets.

 

18.4                     Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

18.5                     Validity, enforceability and admissibility in evidence

 

All Authorisations required:

 

(a)                                   to enable it lawfully to enter into,
exercise its rights and comply with its obligations in the Finance Documents to
which it is a party; and

 

(b)                                  to make the Finance Documents to which it
is a party admissible in evidence in its jurisdiction of incorporation (other
than certified Russian translations),

 

have been obtained or effected and are in full force and effect.

 

18.6                     Governing law and enforcement

 

(a)                            The choice of English law as the governing law of
the Finance Documents will be recognised and enforced in its jurisdiction of
incorporation.

 

37

--------------------------------------------------------------------------------


 

(b)                           Any arbitration award obtained in England in
relation to a Finance Document will be recognised and enforced in its
jurisdiction of incorporation in accordance with the 1958 New York Convention on
Recognition and Enforcement of Foreign Arbitral Awards, subject to any
applicable limitations set forth therein.

 

18.7                     Deduction of Tax

 

It is not required under the laws of the Russian Federation to make any
deduction for or on account of Tax from any payment it may make under any
Finance Document to a Qualifying Lender, subject to each Qualifying Lender
providing its tax forms under Clause 12.8 (Tax forms).

 

18.8                     No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation, it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

 

18.9                     No default

 

(a)                            No Event of Default is continuing or might
reasonably be expected to result from the making of the Utilisation.

 

(b)                           No other event or circumstance is outstanding
which constitutes a default under any other agreement or instrument which is
binding on it or any of its Material Subsidiaries or to which its (or any of its
Material Subsidiaries’) assets are subject.

 

18.10               No misleading information

 

(a)                            All of the information supplied by or on behalf
of any member of the Group and any representation or statement made by it to any
of the Lenders in or in connection with the Finance Documents is true, complete
and accurate in all material respects, it has made full investigation of its
subject matter and it is not aware of any material facts or circumstances that
have not been disclosed to the Lenders and which might reasonably be expected,
if disclosed, adversely affect the decision of a person reasonably considering
whether or not to provide finance to the Borrower.

 

(b)                           Any financial projections in the Information
Memorandum have been prepared on the basis of recent historical information and
on the basis of reasonable assumptions at the time of such preparation.

 

(c)                            Nothing has occurred or been omitted from the
Information Memorandum and no information has been given or withheld that
results in:

 

(i)                                      any factual information in the
Information Memorandum being untrue or misleading in any material respect;

 

(ii)                                   any financial projection or expression of
opinion or intention in the Information Memorandum being untrue or misleading in
any material respect; or

 

(iii)                                any assumption or ground on which any
financial projection or expression of opinion or intention in the Information
Memorandum is based being unreasonable.

 

38

--------------------------------------------------------------------------------


 

(d)                           There is no matter disclosed in any disclosure
document which has made or would reasonably be expected to make any of the
factual information, financial projections or expressions of opinion or
intention in the Information Memorandum untrue or misleading in any material
respect.

 

18.11               Financial statements

 

(a)                            Its respective Original Financial Statements were
prepared in accordance with US GAAP or RAS (as applicable) consistently applied.

 

(b)                           Its Original Financial Statements fairly represent
its financial condition and operations (consolidated in the case of CTC Media)
as at the end of and for the relevant financial period.

 

(c)                            There has been no material adverse change in the
business or financial condition of any Obligor (excluding CTC Media) since 31
December 2007 and there has been no material adverse change in the business or
consolidated financial condition of the Group, in the case of CTC Media, since
31 March 2008.

 

18.12               No obligation to create Security

 

The execution of the Finance Documents by it and the exercise of its rights and
performance of its obligations thereunder, will not result in the existence of
nor oblige it to create any Security over all or any of its assets, save as
contemplated by the Finance Documents.

 

18.13               Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.14               No proceedings pending or threatened

 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency have been started (to the best of its knowledge and
belief) or been threatened against it or any of its Material Subsidiaries which,
if adversely determined, might reasonably be expected to result in any claims or
liabilities exceeding an aggregate amount of US$10,000,000 (or its equivalent in
any other currency or currencies).

 

18.15               Environmental laws and licences

 

It and each of its Material Subsidiaries has:

 

(a)                                   complied with all Environmental Laws to
which it may be subject;

 

(b)                                  obtained all Environmental Licences
required or desirable in connection with its business; and

 

(c)                                   complied with the terms of those
Environmental Licences,

 

in each case where failure to do so might reasonably be expected to result in
any claims or liabilities exceeding an aggregate amount of US$10,000,000 (or its
equivalent in any other currency or currencies).

 

18.16               Insurance

 

(a)                            It and each of its Material Subsidiaries
maintains insurances on and in relation to its business and assets with
reputable independent underwriters or insurance companies:

 

39

--------------------------------------------------------------------------------


 

(i)                                      against those risks, and to the extent,
usually insured against by prudent companies located, and carrying on a similar
business, in the same or a similar location; and

 

(ii)                                   against those risks, and to the extent,
required by applicable law or by contract.

 

(b)                           No event or circumstance has occurred, and there
has been no failure to disclose a fact, which would entitle any insurer to
reduce or avoid its liability under any such insurance.

 

18.17               Licences

 

Other than as notified in writing to the Agent no later than five Business Days
prior to the Signing Date, it and each of its Material Subsidiaries has:

 

(a)                                   complied in all material respects with all
Broadcasting Laws to which it is subject;

 

(b)                                  obtained or is in the course of obtaining
all Broadcasting Authorisations necessary to conduct its business; and

 

(c)                                   complied in all material respects with the
terms of those Broadcasting Authorisations.

 

18.18               Compliance with law

 

Save where such non-compliance does not have a Material Adverse Effect, it and
each of its Material Subsidiaries is conducting its business and operations in
compliance with all laws applicable to it.

 

18.19               Intellectual property rights

 

(a)                                   Save where such non-compliance does not
have a Material Adverse Effect, it and each of its Material Subsidiaries owns or
has licensed to it on arm’s length terms all the Intellectual Property Rights
necessary for the conduct of its business as it is being, or is proposed to be,
conducted.

 

(b)                                  Save where such non-compliance does not
have a Material Adverse Effect, it and each of its Material Subsidiaries has
taken all necessary action (including payments of fees) to safeguard, maintain
in full force and effect and preserve its ability to enforce all such
Intellectual Property Rights.

 

(c)                                   Neither it nor any of its Material
Subsidiaries have infringed any Intellectual Property Rights of any third party
in any material respect.

 

(d)                                  There has been no material infringement or
threatened or suspected infringement of or challenge to the validity of any
Intellectual Property Rights owned by or licensed to it or any of its Material
Subsidiaries.

 

(e)                                   No disclosure has been or will be made of
any trade secret which is an Intellectual Property Right and is owned by or
licensed to it or each of its Material Subsidiaries other than under enforceable
confidentiality undertakings or where such non-compliance does not have a
Material Adverse Effect.

 

18.20               Ownership and title to assets

 

It and each of its Material Subsidiaries has good and marketable title to, or
valid leases or licences of, or is otherwise entitled to use all material assets
necessary for the conduct of its business as it is being conducted.

 

40

--------------------------------------------------------------------------------


 

18.21               Payment of taxes

 

(a)                                   It and each of its Material Subsidiaries
has duly and punctually paid and discharged all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties, except where
payment is being contested in good faith by appropriate proceedings and it has
maintained adequate reserves for those Taxes;

 

(b)                                  neither it nor its Material Subsidiaries is
materially overdue in the filing of any tax returns; and

 

(c)                                   no material claims are being or are
reasonably likely to be asserted against it or any of its Material Subsidiaries
with respect to Taxes.

 

18.22               No material adverse change

 

Since the date as at which the consolidated Original Financial Statements of CTC
Media were stated to be prepared, there has been no material adverse change in
the business, financial condition, performance, assets or prospects of the
Group.

 

18.23               Group Structure

 

As at the Signing Date or, if updated after the Signing Date, as at the date of
such update, the Group Structure Chart shows:

 

(a)                                   each member of the Group and any person in
whose shares any member of the Group has an interest (and the percentage of the
issued share capital held, and whether legally or beneficially, by that member)
as at the Signing Date;

 

(b)                                  the jurisdiction of incorporation or
establishment of each person shown in it; and

 

(c)                                   the status of each person shown in it
which is not a limited liability company or corporation.

 

18.24               Target and the Target Group

 

To the best of its knowledge, there are no material liabilities (on or off
balance sheet), litigation or unpaid claims that in aggregate exceed
US$5,000,000 (or its equivalent in any other currency or currencies) in respect
of the Target Group except:

 

(a)                                   as disclosed in the Acquisition Documents;

 

(b)                                  as disclosed in the Target Group members’
statutory 2007 financial accounts; or

 

(c)                                   liabilities incurred during the normal
course of business.

 

18.25               ERISA

 

It has not and none of its ERISA Affiliates has, during the past five years
maintained, contributed to or had an obligation to contribute to any Employee
Plan or Multiemployer Plan or has any present intention to do so.

 

18.26               US Regulation

 

(a)                            It is not a “public utility” within the meaning
of, or subject to regulation under, the United States Federal Power Act of 1920
(16 USC §§791 et seq.).

 

(b)                           It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the United States
Investment Company Act of 1940 (15 USC. §§ 80a-1 et seq.)

 

41

--------------------------------------------------------------------------------


 

or subject to regulation under any United States federal or state law or
regulation that limits its ability to incur or guarantee indebtedness.

 

(c)                            It has not made an “unlawful payment” within the
meaning of, and is not in any other way in violation of, the Foreign Corrupt
Practices Act (15 USC. §§ 78dd-1 et seq.) or any similar laws.

 

18.27               Anti-terrorism laws

 

Neither it nor, to its knowledge, any of its Material Subsidiaries:

 

(a)                                   is in violation of any Anti-Terrorism Law;

 

(b)                                  is a Designated Person; or

 

(c)                                   deals in any property or interest in
property blocked pursuant to any Anti-Terrorism Law.

 

18.28               Margin Regulations

 

Neither the making of the Utilisation or the Loan nor the use of proceeds of the
Loan will violate the provisions of Regulations T, U or X.

 

18.29               Acquisition Documents

 

(a)                            Except as disclosed in writing to the Agent no
later than five Business Days before the Signing Date, the Acquisition Documents
in the form provided to the Agent:

 

(i)                                      contain all the material terms of the
agreement and arrangements between the Borrower, MTG AB, MTG Group AB and CTC
Media (and/or any of their Affiliates) in relation to the Acquisition;

 

(ii)                                   are in full force and effect in
accordance with their terms; and

 

(iii)                                have not been amended or waived (in whole
or in part) and no consent has been given thereunder.

 

(b)                           Neither it nor any of its Material Subsidiaries is
in, or aware of, any breach of or default under any Acquisition Document.

 

18.30               Repetition

 

(a)                            The Repeating Representations (and, in the case
of paragraph (ii) below, the representations set out in Clauses 18.5 (Validity
and admissibility in evidence), 18.7 (Deduction of Tax), and 18.8 (No filing or
stamp taxes)) are deemed to be made by each Obligor by reference to the facts
and circumstances then existing on:

 

(i)                                      the date of the Utilisation Request and
the first day of each Interest Period; and

 

(ii)                                   in the case of an Additional Guarantor,
the day on which the company becomes (or it is proposed that the company
becomes) an Additional Guarantor.

 

(b)                           The representations and warranties in paragraphs
(b) to (d) of Clause 18.10 (No misleading information) are deemed to be made by
the Borrower with respect to the Information Memorandum only: (i) on the Signing
Date; (ii) the date the Information Memorandum is approved by the Borrower; and
(iii) on any date on which the Information Memorandum is released to the
Arranger for distribution in connection with syndication.

 

42

--------------------------------------------------------------------------------


 

(c)                            The representations set out in paragraph (b) of
Clause 17.8 (Limitation on guarantee by US Obligors) are deemed to be made by
each Additional Guarantor that is a US Obligor the day on which the company
becomes an Additional Guarantor.

 

19.                           INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 19 remain in force from the Signing Date for so
long as any amount is outstanding under the Finance Documents or any Commitment
is in force.

 

19.1                     Financial statements

 

(a)                                   The Borrower or CTC Media (as applicable)
shall supply one electronic copy of the following financial statements to the
Agent for all the Lenders:

 

(i)                                  as soon as they become available, but in
any event within 120 days of the end of CTC Media’s financial years, CTC Media’s
annual audited consolidated financial statements prepared in accordance with US
GAAP;

 

(ii)                               as soon as they become available, but in any
event within 45 days of the end of CTC Media’s financial quarter, CTC Media’s
unaudited quarterly consolidated financial statements;

 

(iii)                            as soon as they become available, but in any
event within 120 days of the end of the Borrower’s financial years, the
Borrower’s annual audited financial statements prepared in accordance with RAS,
together with those for each Russian Obligor; and

 

(iv)                           as soon as they become available, but in any
event within 45 days of the end of the Borrower’s financial quarter, the
Borrower’s unaudited quarterly statutory financial statements prepared in
accordance with RAS, together with those for each Russian Obligor.

 

(b)                                  If requested by a Lender, the Agent may
request one paper copy of the above financial statements from the Borrower or
CTC Media (as applicable). The Borrower or CTC Media (as applicable) shall
comply with any such request within 10 Business Days.

 

19.2                     Compliance Certificate

 

(a)                            CTC Media shall supply to the Agent, with each
set of financial statements delivered pursuant to paragraphs (a) and (b) of
Clause 19.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 20 (Financial
covenants) as at the date at which those financial statements were drawn up.

 

(b)                           Each Compliance Certificate shall be signed by any
two of the following authorised officers of CTC Media: the Chief Executive
Officer, the Chief Financial Officer and the Chief Operating Officer, and, if
required to be delivered with the financial statements delivered pursuant to
paragraph (a) of Clause 19.1 (Financial statements), shall be reported on by CTC
Media’s auditors (or another auditor of equal standing at CTC Media’s
discretion) in the form agreed by CTC Media and the Lenders prior to the Signing
Date.

 

19.3                     Requirements as to financial statements

 

The Borrower and CTC Media shall ensure that each set of financial statements
delivered pursuant to Clause 19.1 (Financial Statements) is prepared using US
GAAP or RAS (as applicable) accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements unless, in relation to any set of financial

 

43

--------------------------------------------------------------------------------


 

statements, it notifies the Agent that there has been a change in US GAAP or RAS
(as applicable), the accounting practices or reference periods, and the Borrower
or CTC Media deliver to the Agent:

 

(a)                                   a description of any change necessary for
those financial statements to reflect the US GAAP or RAS (as applicable),
accounting practices and reference periods upon which the Original Financial
Statements were prepared (to the extent not described in the notes to those
financial statements); and

 

(b)                                  in relation to the financial statements
delivered pursuant to paragraphs (a) and (b) of Clause 19.1 (Financial
statements), sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether the Financial
Covenants have been complied with and make an accurate comparison between the
financial position indicated in those financial statements and in the Original
Financial Statements.

 

For the avoidance of doubt, the information in paragraph (b) above shall be
provided to the Agent only once with respect to each change in US GAAP
accounting practices or reference periods.

 

19.4                     Information: miscellaneous

 

Each Obligor shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(a)                                   all documents dispatched by an Obligor to
its creditors generally at the same time as they are dispatched;

 

(b)                                  promptly upon becoming aware of them, the
details of any:

 

(i)                                  litigation, arbitration or administrative
proceedings which are current, threatened or pending against any member of the
Group, and which might reasonably be expected to be adversely determined and, if
adversely determined, have a Material Adverse Effect; and

 

(ii)                               claim, notice or other communication in
respect of any material breach of any Broadcasting Licence or licensing
agreement;

 

(iii)                            claim, notice or other communication in respect
of any actual or alleged material breach of or liability under Environmental
Law; and

 

(iv)                           material labour dispute affecting any member of
the Group;

 

(c)                                   promptly upon becoming aware of it, any
material change in the structure of the Group from that set out in the Group
Structure Chart;

 

(d)                                  such information as may be reasonably
requested by the Agent (including relevant figures from management accounts) to
ascertain whether any Subsidiary of the Group falls within the definition of
“Material Subsidiary”;

 

(e)                                   promptly upon becoming aware of them, the
details of any actual or proposed material amendment to or material waiver or
material consent under, any material default under, any breach of a party’s
material obligations under, and any notice in respect of such

 

44

--------------------------------------------------------------------------------


 

amendment, waiver, consent, default, or breach given or received under, any
Acquisition Document;

 

(f)                                     promptly upon becoming aware of them,
the details of any actual or potential material claim made by or against any
member of the Group under any Acquisition Document, details of the progress of
any such claim and notice of the resolution of any such claim; and

 

(g)                                  promptly, such further information
regarding the financial condition, business and operations of any member of the
Group as any Finance Party (acting through the Agent) may reasonably request.

 

19.5                     Notification of default

 

(a)                            Each Obligor shall notify the Agent of any
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence (unless that Obligor is aware that a notification has
already been provided by another Obligor).

 

(b)                           Promptly upon a request by the Agent, the Borrower
shall supply to the Agent a certificate signed by two of its directors
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

19.6                     Use of websites

 

(a)                            Each Obligor (together, the “Website Providers”)
may satisfy their obligations under this Agreement to deliver any information in
relation to those Lenders (the “Website Lenders”) who accept this method of
communication by posting this information onto an electronic website designated
by the Website Providers and the Agent (the “Designated Website”) if:

 

(i)                                      the Agent expressly agrees (after
consultation with each of the Lenders) that it will accept communication of the
information by this method;

 

(ii)                                   both the Website Providers and the Agent
are aware of the address of and any relevant password specifications for the
Designated Website; and

 

(iii)                                the information is in a format previously
agreed between the Website Providers and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrower accordingly
and the Website Providers shall supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
relevant Website Provider shall supply the Agent with at least one copy in paper
form of any information required to be provided by it.

 

(b)                           The Agent shall supply each Website Lender with
the address of and any relevant password specifications for the Designated
Website following designation of that website by the Website Providers and the
Agent.

 

(c)                            The Website Providers shall promptly upon
becoming aware of its occurrence notify the Agent if:

 

(i)                                      the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                   the password specifications for the
Designated Website change;

 

45

--------------------------------------------------------------------------------


 

(iii)                                any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                               any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(v)                                  the Website Providers become aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Website Providers notify the Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Website Providers under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

(d)                           Any Website Lender may request, through the Agent,
one paper copy of any information required to be provided under this Agreement
which is posted onto the Designated Website. The Website Providers shall comply
with any such request within 10 Business Days.

 

19.7                     “Know your customer” checks

 

(a)                            If:

 

(i)                                      the introduction of or any change in
(or in the interpretation, administration or application of) any law or
regulation made after the Signing Date;

 

(ii)                                   any change in the status of an Obligor
after the Signing Date; or

 

(iii)                                a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph
(iii) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 

(b)                           Each Lender shall promptly upon the request of the
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Agent (for itself) in order for the Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

46

--------------------------------------------------------------------------------


 

(c)                            CTC Media shall, by not less than 10 Business
Days’ prior written notice to the Agent, notify the Agent (which shall promptly
notify the Lenders) of its intention to request that one of its Subsidiaries
becomes an Additional Guarantor pursuant to Clause 24 (Changes to the Obligors).

 

(d)                           Following the giving of any notice pursuant to
paragraph (c) above, if the accession of such Additional Guarantor obliges the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, CTC Media shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Guarantor.

 

20.                           FINANCIAL COVENANTS

 

20.1                     Financial condition

 

                                          CTC Media shall ensure that:

 

(a)                                   the ratio of Total Net Debt to OIBDA for
the then most recently ended Relevant Period shall not exceed 2:1;

 

(b)                                  the ratio of OIBDA to Interest Expense for
any Relevant Period shall not be less than 4.5:1;

 

(c)                                   Total Shareholder Equity as at the last
day of any Relevant Period shall not be less than US$500,000,000; and

 

(d)                                  the ratio of Total Net Debt to Total
Shareholder Equity as at the last day of any Relevant Period shall not exceed
1.5:1.

 

20.2                     Financial covenant calculations

 

Total Net Debt, OIBDA, Interest Expense and Total Shareholder Equity shall be
calculated and interpreted on a consolidated basis in accordance with US GAAP
and shall be expressed in Dollars.

 

20.3                     Definitions

 

In this Clause 20.3:

 

“Cash” means any credit balance on any deposit, savings, current or other
account, and any cash in hand, which is:

 

(a)                                   freely withdrawable on demand;

 

(b)                                  not subject to any security; and

 

(c)                                   denominated and payable in freely
transferable and freely convertible currency (including, for the avoidance of
doubt, Russian Roubles).

 

47

--------------------------------------------------------------------------------


 

“Cash Equivalent Investments” means:

 

(a)                                   securities with a maturity of less than 12
months from the date of acquisition issued or fully guaranteed or fully insured
by the Government of the United States or any member state of the European Union
which is rated at least AA by Standard & Poor’s Rating Group or Aa by Moody’s
Investors Service, Inc.;

 

(b)                                  commercial paper or other debt securities
issued by an issuer rated at least A-1 by Standard & Poor’s Ratings Group or P-1
by Moody’s Investors Service, Inc. and with a maturity of less than 12 months;
and

 

(c)                                   certificates of deposit or time deposits
of any commercial bank (which has outstanding debt securities rated as referred
to in paragraph (b) above) and with a maturity of less than 3 months,

 

in each case not subject to any security, denominated and payable in freely
convertible currency (including, for the avoidance of doubt, Russian Roubles).

 

“Interest Expense” means, in relation to any Relevant Period:

 

(a)                                   the aggregate amount of interest and any
other finance charges reported in the Group’s financial statements for that
Relevant Period under the Statement of Income under the line titled “Interest
Expense” (or any replacement category or line); plus

 

(b)                                  to the extent not already included in
paragraph (a) above, the aggregate amount of interest and any other finance
charges (whether or not paid, payable or capitalised) accrued by the Group in
that Relevant Period in respect of Total Net Debt including:

 

(i)                                  the interest element of leasing and hire
purchase payments;

 

(ii)                               commitment fees, commissions, arrangement
fees and guarantee fees; and

 

(iii)                            amounts in the nature of interest payable in
respect of any shares other than equity share capital,

 

as determined (except as needed to reflect the terms of this Clause 20) from the
financial statements of the Group and Compliance Certificates delivered pursuant
to paragraphs (a) and (b) of Clause 19.1 (Financial statements) and Clause 19.2
(Compliance Certificate).

 

“OIBDA” means, in relation to any Relevant Period, the total operating income of
the Group before taking into account depreciation and amortisation and one-time
impairment charges of the Group, to the extent not included in amortisation and
depreciation (except in relation to amortisation of programming rights including
impairment charges on programming rights), for that Relevant Period, as
determined from the financial statements of the Group and compliance
certificates.

 

“Relevant Period” means each period of 12 consecutive Months ending on the last
day of each financial year and financial quarter of the Group.

 

“Total Debt” means, as at any particular time and without duplication, the
aggregate outstanding principal, capital or nominal amount (and any fixed or
minimum premium payable on prepayment or redemption) of the Financial
Indebtedness of members of the Group (other than any

 

48

--------------------------------------------------------------------------------


 

indebtedness referred to in paragraph (g) of the definition of Financial
Indebtedness and any guarantee or indemnity in respect of that indebtedness).

 

For this purpose, any amount outstanding or repayable in a currency other than
Dollars shall on that day be taken into account in its Dollar equivalent at the
rate of exchange that would have been used had an audited consolidated balance
sheet of the Group been prepared as at that day in accordance with the US GAAP
applicable to the Original Financial Statements of the Group.

 

“Total Net Debt” means, as at any particular time, Total Debt less Cash and Cash
Equivalent Investments at that time.

 

“Total Shareholder Equity” means, as at any particular time, the amount reported
in the Group’s financial statements under the balance sheet, under the category
titled “Total Liabilities and stockholders equity” and the line titled “total
stockholders’ equity” (or any replacement category or line), as determined
(except as needed to reflect the terms of this paragraph) from the financial
statements of the Group and Compliance Certificates delivered pursuant to
paragraphs (a) and (b) of Clause 19.1 (Financial statements) and Clause 19.2
(Compliance Certificate).

 

21.                           GENERAL UNDERTAKINGS

 

The undertakings in this Clause 21 remain in force from the Signing Date for so
long as any amount is outstanding under the Finance Documents or any Commitment
is in force.

 

21.1                     Authorisations

 

                                          Each Obligor shall promptly:

 

(a)                                   obtain, comply with and do all that is
necessary to maintain in full force and effect; and

 

(b)                                  supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.

 

21.2                     Compliance with laws

 

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under the Finance Documents.

 

21.3                     Maintenance of pari passu ranking

 

Each Obligor shall ensure that its payment obligations under the Finance
Documents rank at least pari passu in right of payment with all its other
unsecured, unsubordinated obligations save where such other obligations are
mandatorily preferred by law.

 

21.4                     Negative pledge

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) create or permit to subsist any Security
over any of its assets.

 

(b)                           No Obligor shall (and shall ensure that no other
member of the Group will):

 

49

--------------------------------------------------------------------------------


 

(i)                                      sell, transfer or otherwise dispose of
any of its assets on terms whereby they are or may be leased to or re-acquired
by an Obligor or any other member of the Group;

 

(ii)                                   sell, transfer or otherwise dispose of
any of its receivables on recourse terms;

 

(iii)                                enter into any arrangement under which
money or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or

 

(iv)                               enter into any other preferential arrangement
having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)                            Paragraphs (a) and (b) above do not apply to:

 

(i)                                      any Security created pursuant to any
Finance Document;

 

(ii)                                   any Security which is to be irrevocably
discharged or released in full on the Utilisation Date;

 

(iii)                                any lien arising by operation of law in the
ordinary course of trading (including retention of title arrangements) and
securing amounts not more than 30 days overdue;

 

(iv)                               any Security securing indebtedness the
principal amount of which (when aggregated with the principal amount of any
other indebtedness which has the benefit of Security given by any member of the
Group other than any permitted under paragraphs (i) to (iii) above) does not
exceed US$25,000,000 (or its equivalent in any other currency or currencies).

 

21.5                     Disposals

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) enter into a single transaction or a
series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer or otherwise dispose of any asset.

 

(b)                           Paragraph (a) above does not apply to any sale,
lease, transfer or other disposal:

 

(i)                                      made in the ordinary course of trading
of the disposing entity;

 

(ii)                                   as made by any member of the Group to
another member of the Group; or

 

(iii)                                where the book value or fair sale value
(whichever is the lower) of the asset disposed of (when aggregated with the book
value or fair sale value (as the case may be) of any other asset disposed of
under this paragraph (iii) but excluding the book value or fair sale value (as
the case may be) of any assets disposed of under paragraph (iii) above) does not
exceed US$25,000,000 (or its equivalent in any other currency or currencies)
during any financial year of the Group.

 

21.6                     Merger

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) enter into any amalgamation, demerger,
consolidation, merger or corporate reconstruction (including, without
limitation, any merger (sliyaniye obschestva), company accession
(prisoedinyeniye obschestva), company division (razdelyeniye obschestva),
company separation (vydelyeniye obschestva), company transformation
(preobrazovaniye obschestva), company liquidation (likvidatsiya obschestva)

 

50

--------------------------------------------------------------------------------


 

or any other company reorganisation (reorganizatsiya obschestva) (as these terms
are construed by applicable Russian law)) or otherwise, or any analogous
transaction in any relevant jurisdiction.

 

(b)                           Paragraph (a) above does not apply if the relevant
transaction is between:

 

(i)                                      members of the Target Group in
connection with the Merger;

 

(ii)                                   two members of the Group (excluding the
Borrower) in which the surviving entity remains a member of the Group and such
surviving entity retains or assumes by operation of law substantially all of the
assets of those two members of the Group at the time of the relevant
transaction; or

 

(iii)                                the Borrower and another member of the
Group, and: (x) the Borrower is the sole surviving entity; (y) the Borrower
retains or assumes by operation of law substantially all of the assets and all
of the obligations under the Finance Documents of the two entities at the time
of the relevant transaction; and (z) no Default is continuing on the date of
such reorganisation or transaction or would occur as a result of such
reorganisation or transaction.

 

21.7                     Change of business

 

Each Obligor shall ensure that no substantial change is made to the general
nature of its business or that of any Material Subsidiary from that carried on
at the Signing Date.

 

21.8                     Maintenance of customary insurance

 

(a)                            Each Obligor shall (and shall ensure that each
other member of the Group will) maintain insurances on and in relation to its
business and assets with reputable independent underwriters or insurance
companies:

 

(i)                                      against those risks, and to the extent,
usually insured against by prudent companies located, and carrying on a similar
business, in the same or a similar location; and

 

(ii)                                   against those risks, and to the extent,
required by applicable law or by contract.

 

(b)                           Each Obligor shall (and shall ensure that each
other member of the Group will) promptly pay premiums and do all things
necessary to maintain insurances required of it by paragraph (a) above.

 

21.9                     Environmental undertakings

 

                                          Each Obligor shall (and shall ensure
that each other member of the Group will):

 

(a)                                   comply with all Environmental Laws to
which it may be subject;

 

(b)                                  obtain all Environmental Licences required
or desirable in connection with its business; and

 

(c)                                   comply with the terms of all those
Environmental Licences,

 

in each case where failure to do so might reasonably be expected to result in
any claim or liability exceeding an aggregate amount of US$10,000,000 (or its
equivalent in any other currency or currencies).

 

21.10               Restrictions on acquisitions and investments

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will):

 

51

--------------------------------------------------------------------------------


 

(i)                                      acquire any share in or any equity
security issued by any person, or any interest therein; or

 

(ii)                                   acquire any business or going concern, or
the whole or substantially the whole of the assets or business of any person, or
any assets that constitute a division or operating unit of the business of any
person.

 

(b)                           Paragraph (a) above does not apply to any
acquisition where:

 

(i)                                      such acquisition relates to the
Acquisition or an intra-Group transaction;

 

(ii)                                   the purchase price (when aggregated with
the purchase price of each other acquisition made under this paragraph (ii))
does not, for each financial year of the Group (but excluding the first six
calendar months of 2008), exceed US$100,000,000 (or its equivalent in any other
currency or currencies);

 

(iii)                                such acquisition relates to a person, or
the assets or business of a person, where the principal business of such person,
assets or business is in media or a related business;

 

(iv)                               after giving pro forma effect to such
acquisition, CTC Media would continue to be in compliance with its obligations
under the financial covenants set out in Clause 20 (Financial Covenants); and

 

(v)                                  no Default is continuing on the date of
such acquisition or would occur as a result of such acquisition.

 

(c)                            Promptly upon completion of an acquisition
permitted under paragraph (b) above, the Borrower shall notify the Agent of such
acquisition.

 

21.11               Arm’s length terms

 

No Obligor shall (and each Obligor shall ensure that no other member of the
Group will) enter into any contract or arrangement with or for the benefit of
any other person except another member of the Group (including any disposal to
that person) other than in the ordinary course of business, for full market
value and on arm’s length terms, other than where such transaction is disclosed
as a related party transaction in accordance with US GAAP.

 

21.12               Restrictions on guarantees

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) give or issue any guarantee, indemnity,
bond or letter of credit for the benefit of, or in respect of liabilities or
obligations of, any other person or voluntarily assume any liability (whether
actual or contingent) of any other person.

 

(b)                           Paragraph (a) above does not apply to guarantees,
indemnities, bonds, assumptions of liability and letters of credit:

 

(i)                                      expressly required or permitted by the
Finance Documents;

 

(ii)                                   granted by a member of the Group to
another member of the Group; or

 

(iii)                                for aggregate outstanding amounts that do
not at any time exceed $25,000,000 (or its equivalent in any other currency or
currencies).

 

52

--------------------------------------------------------------------------------


 

21.13               Restrictions on loans and credit

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) make any loan, or provide any form of
credit or other form of financial accommodation to any other person.

 

(b)                           Paragraph (a) above does not apply to loans,
credits and financial accommodation:

 

(i)                                      expressly permitted by the Finance
Documents;

 

(ii)                                   for normal trade credit in the ordinary
course of trading;

 

(iii)                                made by a member of the Group to another
member of the Group; or

 

(iv)                               for aggregate outstanding amounts that do not
at any time exceed $20,000,000 (or its equivalent in any other currency or
currencies).

 

21.14               No material amendments to Acquisition Documents

 

No Obligor shall (and each Obligor shall ensure that no other member of the
Group will) amend, terminate, give any waiver or consent under, or agree or
decide not to enforce, in whole or in part, any term or condition of any
Acquisition Document without the prior written consent of all the Lenders (such
consent not to be unreasonably withheld or delayed), other than amendments,
waivers or consents which could not reasonably be expected to be materially
adverse to the interests of the Finance Parties under the Finance Documents.

 

21.15               ERISA

 

No Obligor or any ERISA Affiliate shall establish, or agree to contribute to,
any Employee Plan or Multiemployer Plan.

 

21.16               US Regulations

 

Each Obligor shall ensure that it will not, by act or omission, become subject
to regulation under any of the laws or regulations described in Clause 18.26 (US
Regulation).

 

21.17               Margin Stock

 

No Obligor may use the Loan, directly or indirectly, to buy or carry Margin
Stock or to extend credit to others for the purpose of buying or carrying Margin
Stock.

 

21.18               Compliance with Anti-Terrorism Laws

 

(a)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) engage in any transaction that violates
any of the applicable prohibitions set forth in any Anti-Terrorism Law.

 

(b)                           (i) None of the funds or assets of such Obligor
that are used to repay the Facilities shall constitute property of, or shall be
beneficially owned directly or indirectly by, any Designated Person and (ii) no
Designated Person shall have any direct or indirect interest in such Obligor
that would constitute a violation of any Anti-Terrorism Laws.

 

(c)                            No Obligor shall (and each Obligor shall ensure
that no other member of the Group will) fund all or part of any payment under
this Agreement out of proceeds derived from transactions that violate the
prohibitions set forth in any Anti-Terrorism Law.

 

53

--------------------------------------------------------------------------------


 

21.19               Conduct of business

 

Each Obligor shall (and shall ensure that each of its Material Subsidiaries
will) conduct its business in all material respects in accordance with:

 

(a)                                   all Broadcasting Laws to which it may
become subject;

 

(b)                                  all requirements of the telecommunications
and broadcasting regulators of the Russian Federation and any other jurisdiction
in which it conducts its business; and

 

(c)                                   the terms of all relevant Broadcasting
Authorisations.

 

21.20               Maintenance of assets and material Broadcasting Licences

 

Each Obligor shall (and shall ensure that each of its Material Subsidiaries
will) maintain good and marketable title to or valid leases or licences,
including all Broadcasting Licences material to its business, of, or rights of
use relating to, all assets and Intellectual Property Rights necessary to
maintain, develop and operate and otherwise conduct its business as then being
conducted by it.

 

21.21               Prompt payment of Taxes

 

Each Obligor shall (and shall ensure that each member of the Group will) duly
pay all Taxes payable by it, other than Taxes which are being contested in good
faith and by appropriate proceedings and in respect of which adequate reserves
or other appropriate provisions have been made.

 

21.22               Obligors

 

The Borrower and CTC Media shall ensure that for each Relevant Period after the
Signing Date:

 

(a)                                   the aggregate of the unconsolidated net
assets (excluding any intra-Group loans) of the Obligors (without double
counting and excluding any interests in any Subsidiaries which are Obligors) at
the end of such Relevant Period equals or exceeds 85 per cent. of the
consolidated net assets of the Group at the end of such Relevant Period
(calculated in accordance with US GAAP); and

 

(b)                                  the aggregate of the unconsolidated
revenues of the Obligors (without double counting and excluding any dividends or
other distributions from Subsidiaries which are Obligors) for such Relevant
Period equals or exceeds 85 per cent. of the consolidated revenues of the Group
for such Relevant Period (calculated in accordance with US GAAP),

 

in each case calculated by reference to the then most recent unconsolidated
financial statements of each Obligor and the then most recent consolidated
financial statements of the Group, each required to be delivered pursuant to
Clause 19.1 (Financial statements).

 

22.                           EVENTS OF DEFAULT

 

Each of the events or circumstances set out in Clause 22 is an Event of Default
(save for Clause 22.20 (Acceleration).

 

22.1                     Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

(a)                                   its failure to pay is caused by
administrative or technical error;

 

54

--------------------------------------------------------------------------------


 

(b)                                  its failure to pay is caused by a
Disruption Event; and

 

(c)                                   payment is made within five Business Days
of its due date.

 

22.2                     Financial covenants

 

Any requirement of Clause 20 (Financial covenants) is not satisfied.

 

22.3                     Other obligations

 

(a)                            An Obligor does not comply with any provision of
the Finance Documents (other than those referred to in Clause 22.1 (Non-payment)
and Clause 22.2 (Financial covenants)).

 

(b)                           No Event of Default under paragraph (a) above will
occur if the failure to comply is capable of remedy and is remedied within 10
days of the Agent giving notice to the Borrower or the Borrower becoming aware
of the failure to comply.

 

22.4                     Misrepresentation

 

(a)                            Any representation or statement made or deemed to
be made by an Obligor in the Finance Documents or any other document delivered
by or on behalf of any Obligor under or in connection with any Finance Document
is or proves to have been incorrect or misleading in any material respect when
made or deemed to be made.

 

(b)                           No Event of Default under paragraph (a) above will
occur if the misrepresentation or statement is capable of being rendered correct
and not misleading, and it is rendered correct and not misleading within 10 days
of the Agent giving notice to the Borrower or the Borrower becoming aware of the
same.

 

22.5                     Cross default

 

(a)                            Any Financial Indebtedness of any member of the
Group is not paid when due nor within any originally applicable grace period.

 

(b)                           Any Financial Indebtedness of any member of the
Group is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described).

 

(c)                            Any commitment for any Financial Indebtedness of
any member of the Group is cancelled or suspended by a creditor of any member of
the Group as a result of an event of default (however described).

 

(d)                           Any creditor of any member of the Group becomes
entitled to declare any Financial Indebtedness of any member of the Group due
and payable prior to its specified maturity as a result of an event of default
(however described).

 

(e)                            No Event of Default will occur under this Clause
22.5 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (a) to (d) above is less than
US$5,000,000 (or its equivalent in any other currency or currencies).

 

22.6                     Insolvency

 

(a)                            Any member of the Group is unable or admits
inability to pay its debts as they fall due, suspends making payments on any of
its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness.

 

55

--------------------------------------------------------------------------------


 

(b)                           The value of the assets (as determined in
accordance with US GAAP) of CTC Media is less than its liabilities (as
determined in accordance with US GAAP, taking into account contingent and
prospective liabilities as recognised on the balance sheet).

 

(c)                            The value of the assets (as determined in
accordance with RAS) of any Obligor (other than CTC Media) or any Material
Subsidiary (other than the Target) is less than its liabilities (as determined
in accordance with RAS, taking into account contingent and prospective
liabilities as recognised on the relevant balance sheet).

 

(d)                           A moratorium is declared in respect of any
indebtedness of any member of the Group.

 

22.7                     Insolvency proceedings

 

Any corporate actions, legal proceedings or other procedure or step are taken in
relation to:

 

(a)                           the bankruptcy, winding-up, insolvency,
dissolution, administration, reorganisation (other than a voluntary and solvent
reorganisation) or liquidation of any member of the Group, including, but not
limited to, institution of supervision (nablyudenie), financial rehabilitation
(finansovoe ozdorovlenie), external management (vneshneye upravlenie) or
bankruptcy proceedings (konkursnoye proizvodstvo) (and such legal proceedings
continue for at least 14 days);

 

(b)                          the suspension of payments or a moratorium on any
indebtedness of any member of the Group (and such suspension or moratorium
continues for at least 14 days);

 

(c)                           the presentation or filing of a petition (or
similar document) in respect of any member of the Group in any court, state
arbitration court (arbitrazhnyi sud) or before any other authority in respect of
the bankruptcy, winding-up, insolvency, dissolution, administration,
reorganisation or liquidation of any member of the Group (and such petition has
not been discharged within 14 days);

 

(d)                          the appointment of a liquidator (likvidator) or a
liquidation commission (likvidatsionnaya komissiya), temporary manager
(vremenniy upravlaushiy), administrative manager (administrativniy
upravlaushiy), external manager (vneshniy upravlaushiy), bankruptcy manager
(konkursniy upravlaushiy), receiver, administrator, administrative receiver,
compulsory manager or other similar officer in respect of any member of the
Group (and such appointment continues for at least 14 days); or

 

(e)                           the enforcement of any Security over any asset or
assets with an aggregate book value in excess of US$7,500,000 (or its equivalent
in any other current or currencies) of any member of the Group,

 

or any analogous procedure or step is taken in any jurisdiction.

 

22.8                     Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution is effected
against any asset or assets with an aggregate book value in excess of
US$7,500,000 (or its equivalent in any other currency or currencies) of any
member of the Group.

 

56

--------------------------------------------------------------------------------


 

22.9                     Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

22.10               Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

22.11               Material adverse change

 

Any event or circumstance occurs which the Majority Lenders (acting reasonably)
believe has or is reasonably likely to have a Material Adverse Effect.

 

22.12               Expropriation/government intervention

 

By or under the authority of any government:

 

(a)                                   any seizure, compulsory acquisition,
expropriation, nationalisation or renationalisation is made after the Signing
Date of all or any material part of the assets or shares of (or other ownership
interest in) any member of the Group;

 

(b)                                  the management of any member of the Group
is displaced (either wholly or in material part) or the authority of any member
of the Group in the conduct of its business is wholly or in material part
curtailed; or

 

(c)                                   any member of the Group is otherwise
deprived of, or prevented from exercising ownership or control of, its material
business or assets.

 

22.13               Non-compliance with final judgement

 

Any member of the Group fails to comply with or pay any sum due from it under
any final judgment or any final order made or given by any court of competent
jurisdiction and such failure is not remedied within seven days of the earlier
of (i) the date on which the Agent gives notice thereof to the Borrower and
(ii) the date on which the Borrower becomes aware of the same.

 

22.14               Loss of Broadcasting Licence

 

(a)                                   At any time:

 

(i)                                      all Moscow Broadcasting Licences;

 

(ii)                                   all Saint Petersburg and other cities’
Broadcasting Licences that together represent at least 15 per cent. of the total
number of households surveyed as set out in Schedule 9 (Material Licences); or

 

(iii)                                all Broadcasting Licences of cities
representing together at least 15% of the total number of households surveyed as
set out in Schedule 9 (Material Licences),

 

owned by a Subsidiary or Broadcasting Affiliate of CTC Media are suspended,
lost, revoked, terminated or effectively cease to be effective, and as a result
of which:

 

(A)                              the Borrower, its Subsidiaries or Broadcasting
Affiliates; or

 

(B)                                Novy Kanal and the Target, and each of their
Subsidiaries or Broadcasting Affiliates,

 

57

--------------------------------------------------------------------------------


 

are unable to broadcast in the area covered by the above mentioned Broadcasting
Licences for a period of more than 45 days, and by the end of such 45-day period
such Broadcasting Licences have not been reissued, replaced or reinstated.

 

(b)                                  No Event of Default under paragraph
(a) above will occur if broadcasting licence 13517 held by the relevant member
of the Target Group in Saint Petersburg is suspended, lost, revoked, terminated
or effectively ceases to be effective.

 

22.15               Material adverse change in the Russian Federation

 

(a)                            The political or economic situation in the
Russian Federation deteriorates or an act of war or hostilities, invasion, armed
conflict or act of a foreign enemy, revolution, insurrection or insurgency
occurs in, or involves, the Russian Federation and such event, in the reasonable
opinion of the Majority Lenders, has a Material Adverse Effect.

 

(b)                           Any foreign exchange law is enacted or introduced
in the Russian Federation which has the effect of prohibiting, restricting or
delaying any payment by the Borrower under the Finance Documents, and such
event, in the reasonable opinion of the Majority Lenders, has a Material Adverse
Effect.

 

22.16               Litigation

 

Any litigation, arbitration, proceeding or dispute is started or threatened
against any member of the Group, in each case (i) which is reasonably likely to
be adversely determined and (ii) if adversely determined, would reasonably be
expected to have a Material Adverse Effect .

 

22.17               Ownership

 

An Obligor (other than CTC Media) is not or ceases to be a Subsidiary of CTC
Media.

 

22.18               Acquisition

 

After the completion of the Acquisition on the Acquisition Closing Date, the
Target is not or ceases to be a wholly-owned Subsidiary of CTC Media.

 

22.19               Use of proceeds of the Facility

 

The Borrower fails to use the proceeds of the Facility in connection with the
purpose specified in Clause 3 (Purpose).

 

22.20               Acceleration

 

                                          On and at any time after the
occurrence of an Event of Default the Agent may, and shall if so directed by the
Majority Lenders, by notice to the Borrower:

 

(a)                                   cancel the Total Commitments whereupon
they shall immediately be cancelled;

 

(b)                                  declare that all or part of the Loan,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and/or

 

(c)                                   declare that all or part of the Loan be
payable on demand, whereupon it shall immediately become payable on demand by
the Agent on the instructions of the Majority Lenders.

 

58

--------------------------------------------------------------------------------


 

SECTION 9

 

CHANGES TO PARTIES

 

23.                           CHANGES TO THE LENDERS

 

23.1                     Assignments and transfers by the Lenders

 

Subject to this Clause 23, a Lender (the “Existing Lender”) may:

 

(a)                                   assign any of its rights; or

 

(b)                                  transfer by novation any of its rights and
obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

23.2                     Conditions of assignment or transfer

 

(a)                            Subject to paragraphs (b) and (c) below, the
prior written consent of the Borrower is required for an assignment or transfer
by an Existing Lender.

 

(b)                           The consent of the Borrower shall not be required
if (i) an Event of Default is continuing or (ii) the New Lender is another
Lender or an Affiliate of any Lender.

 

(c)                            The consent of the Borrower to an assignment or
transfer must not be unreasonably withheld or delayed. The Borrower will be
deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Borrower within that
time.

 

(d)                           An assignment will only be effective on:

 

(i)                                      receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender; and

 

(ii)                                   performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to such assignment to a New Lender, the completion of
which the Agent shall promptly notify to the Existing Lender and the New Lender.

 

(e)                            A transfer will only be effective if the
procedure set out in Clause 23.5 (Procedure for transfer) is complied with.

 

(f)                              If:

 

(i)                                      a Lender assigns or transfers any of
its rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                   as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender acting through its new Facility
Office under Clause 12 (Tax gross-up and indemnities) or Clause 13 (Increased
Costs) (including without limitation where a Qualifying Lender transfers to a
Designated Lender),

 

59

--------------------------------------------------------------------------------


 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred (provided no Event
of Default is continuing).

 

23.3                     Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of US$3,000.

 

23.4                     Limitation of responsibility of Existing Lenders

 

(a)                            Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                      the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                   the financial condition of any Obligor;

 

(iii)                                the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                               the accuracy of any statements (whether
written or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(b)                           Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

(i)                                      has made (and shall continue to make)
its own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(c)                            Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                      accept a re-transfer from a New Lender
of any of the rights and obligations assigned or transferred under this Clause
23; or

 

(ii)                                   support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

23.5                     Procedure for transfer

 

(a)                            Subject to the conditions set out in Clause 23.2
(Conditions of assignment or transfer) a transfer is effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it

 

60

--------------------------------------------------------------------------------


 

of a duly completed Transfer Certificate appearing on its face to comply with
the terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

 

(b)                           The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

 

(c)                            On the Transfer Date:

 

(i)                                      to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                   each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                                the Agent, the Arranger, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arranger and
the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

(iv)                               the New Lender shall become a Party as a
“Lender”.

 

23.6                     Copy of Transfer Certificate to Borrower

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.

 

23.7                     Disclosure of information

 

Any Lender may disclose to any of its Affiliates and any other person:

 

(a)                                   to (or through) whom that Lender assigns
or transfers (or may potentially assign or transfer) all or any of its rights
and obligations under this Agreement;

 

(b)                                  with (or through) whom that Lender enters
into (or may potentially enter into) any sub-participation in relation to, or
any other transaction under which payments are to be made by reference to, this
Agreement or any Obligor;

 

(c)                                   to whom, and to the extent that,
information is required to be disclosed by any applicable law or regulation; or

 

(d)                                  for whose benefit that Lender charges,
assigns or otherwise creates Security (or may do so) pursuant to Clause 23.8
(Security over Lenders’ rights),

 

61

--------------------------------------------------------------------------------


 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a) and
(b) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking in favour of the Borrower. This Clause supersedes
any previous agreement relating to the confidentiality of this information.

 

23.8                     Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 23, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including:

 

(a)                                   any charge, assignment or other Security
to secure obligations to a federal reserve or central bank; and

 

(b)                                  in the case of any Lender which is a fund,
any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as Security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)                                  release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security for the Lender as a party to any of the
Finance Documents;

 

(ii)                               require any payments to be made by an Obligor
or grant to any person any more extensive rights than those required to be made
or granted to the relevant Lender under the Finance Documents; or

 

(iii)                            result in an assignment or transfer not
otherwise permitted under Clause 23.2 (Conditions of assignment or transfer).

 

24.                           CHANGES TO THE OBLIGORS

 

24.1                     Assignments and transfer by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

24.2                     Additional Guarantors

 

(a)                            Subject to compliance with the provisions of
paragraphs (c) and (d) of Clause 19.7 (“Know your customer” checks) and to
paragraphs (i) and (ii) below, CTC Media may require that any of its wholly
owned Subsidiaries become an Additional Guarantor. That Subsidiary shall become
an Additional Guarantor if:

 

(i)                                      CTC Media delivers to the Agent a duly
completed and executed Accession Letter; and

 

(ii)                                   the Agent has received all of the
documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Agent.

 

62

--------------------------------------------------------------------------------


 

(b)                           The Agent shall notify the Borrower, CTC Media and
the Lenders promptly upon being satisfied (acting reasonably) that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II of Schedule 2 (Conditions precedent).

 

24.3                     Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations and each of the representations
set out in Clauses 18.5 (Validity and admissibility in evidence), 18.7
(Deduction of Tax) and 18.8 (No filing or stamp taxes) and paragraph (b) of
Clause 17.8 (Limitation on guarantee by US Obligors) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

 

24.4                     Resignation of a Guarantor

 

(a)                            CTC Media may request that a Guarantor ceases to
be a Guarantor by delivering to the Agent a Resignation Letter.

 

(b)                           The Agent shall accept a Resignation Letter and
notify the Borrower, CTC Media and the Lenders of its acceptance if:

 

(i)                                      Clause 21.22 (Guarantors) is satisfied
without the resigning guarantor being included as a Guarantor; and

 

(ii)                                   no Default is continuing or would result
from the acceptance of the Resignation Letter (and the Borrower has confirmed
this is the case).

 

(c)                            This Clause 24.4 shall not apply to CTC Media,
which shall always be a Guarantor under the terms of this Agreement.

 

63

--------------------------------------------------------------------------------


 

SECTION 10

 

THE FINANCE PARTIES

 

25.                           ROLE OF THE AGENT AND THE ARRANGER

 

25.1                     Appointment of the Agent

 

(a)                            Each other Finance Party appoints the Agent to
act as its agent under and in connection with the Finance Documents.

 

(b)                           Each other Finance Party authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

25.2                     Duties of the Agent

 

(a)                            The Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

(b)                           Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(c)                            If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(d)                           If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)                            The Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

 

25.3                     Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

25.4                     No fiduciary duties

 

(a)                            Nothing in this Agreement constitutes the Agent
or the Arranger as a trustee or fiduciary of any other person.

 

(b)                           Neither the Agent nor the Arranger shall be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

 

25.5                     Business with the Group

 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

25.6                     Rights and discretions of the Agent

 

(a)                            The Agent may rely on:

 

(i)                                      any representation, notice or document
believed by it to be genuine, correct and appropriately authorised ; and

 

64

--------------------------------------------------------------------------------


 

(ii)                                   any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                           The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                      no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 22.1 (Non-payment));

 

(ii)                                   any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                                any notice or request made by the Borrower
(other than the Utilisation Request or Selection Notice) is made on behalf of
and with the consent and knowledge of all the Obligors.

 

(c)                            The Agent may engage, pay for and rely on the
advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                           The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                            The Agent may disclose to any other Party any
information it reasonably believes it has received as agent under this
Agreement.

 

(f)                              Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor the Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

25.7                     Majority Lenders’ instructions

 

(a)                            Unless a contrary indication appears in a Finance
Document, the Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)                           Unless a contrary indication appears in a Finance
Document, any instructions given by the Majority Lenders will be binding on all
the Finance Parties.

 

(c)                            The Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.

 

(d)                           In the absence of instructions from the Majority
Lenders (or, if appropriate, the Lenders), the Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders.

 

(e)                            The Agent is not authorised to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

65

--------------------------------------------------------------------------------


 

25.8                     Responsibility for documentation

 

Neither the Agent nor the Arranger:

 

(a)                                   is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Arranger, an Obligor or any other person given in or in connection
with any Finance Document or the Information Memorandum; or

 

(b)                                  is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

25.9                     Exclusion of liability

 

(a)                            Without limiting paragraph (b) below (and without
prejudice to the provisions of paragraph (e) of Clause 28.10 (Disruption to
Payment Systems etc)), the Agent will not be liable for any action taken by it
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct.

 

(b)                           No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this
Clause.

 

(c)                            The Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                           Nothing in this Agreement shall oblige the Agent
or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

25.10               Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) (or in the case of any cost, loss or liability pursuant to Clause
28.10 (Disruption to Payment Systems etc) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) in acting as Agent
under the Finance Documents (unless the Agent has been reimbursed by an Obligor
pursuant to a Finance Document).

 

25.11               Resignation of the Agent

 

(a)                            The Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Borrower.

 

66

--------------------------------------------------------------------------------


 

(b)                           Alternatively the Agent may resign by giving
notice to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor Agent.

 

(c)                            If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (b) above within 30 days after
notice of resignation was given, the Agent (after consultation with the
Borrower) may appoint a successor Agent .

 

(d)                           The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(e)                            The Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

(f)                              Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 25.
Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

(g)                           After consultation with the Borrower, the Majority
Lenders may, by notice to the Agent, require it to resign in accordance with
paragraph (b) above. In this event, the Agent shall resign in accordance with
paragraph (b) above.

 

25.12               Confidentiality

 

(a)                            In acting as agent for the Finance Parties, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                           If information is received by another division or
department of the Agent, it may be treated as confidential to that division or
department and the Agent shall not be deemed to have notice of it.

 

25.13               Relationship with the Lenders

 

(a)                            The Agent may treat each Lender as a Lender,
entitled to payments under this Agreement and acting through its Facility Office
unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                           Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost formula).

 

25.14               Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                   the financial condition, status and nature
of each member of the Group;

 

67

--------------------------------------------------------------------------------


 

(b)                                  the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                   whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(d)                                  the adequacy, accuracy and/or completeness
of the Information Memorandum and any other information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

25.15               Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

25.16               Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

26.                           CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                   interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                  oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                   oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

27.                           SHARING AMONG THE FINANCE PARTIES

 

27.1                     Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)                                   the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

68

--------------------------------------------------------------------------------


 

(b)                                  the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 28 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(c)                                   the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 28.5 (Partial payments).

 

27.2                     Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 28.5 (Partial payments).

 

27.3                     Recovering Finance Party’s rights

 

(a)                            On a distribution by the Agent under Clause 27.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.

 

(b)                           If and to the extent that the Recovering Finance
Party is not able to rely on its rights under paragraph (a) above, the relevant
Obligor shall be liable to the Recovering Finance Party for a debt equal to the
Sharing Payment which is immediately due and payable.

 

27.4                     Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                   each Finance Party which has received a
share of the relevant Sharing Payment pursuant to Clause 27.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for account of that
Recovering Finance Party an amount equal to the appropriate part of its share of
the Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(b)                                  that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed.

 

27.5                     Exceptions

 

(a)                            This Clause 27 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                           A Recovering Finance Party is not obliged to share
with any other Finance Party any amount which the Recovering Finance Party has
received or recovered as a result of taking legal or arbitration proceedings,
if:

 

69

--------------------------------------------------------------------------------


 

(i)                                      it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                   that other Finance Party had an
opportunity to participate in those legal or arbitration proceedings but did not
do so as soon as reasonably practicable having received notice and did not take
separate legal or arbitration proceedings.

 

70

--------------------------------------------------------------------------------


 

SECTION 11

 

ADMINISTRATION

 

28.                           PAYMENT MECHANICS

 

28.1                     Payments to the Agent

 

(a)                           The Agent shall deliver a duly completed Payment
Notification to the Borrower not later than seven Business Days before the last
day of an Interest Period.

 

(b)                           On each date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment. For the avoidance
of doubt, each such due date and time refers to the date and/or time on which
the Agent receives the funds.

 

(c)                            Any Obligor shall in respect of each payment made
by such Obligor to the Agent hereunder procure that the bank through which such
Obligor makes such payment shall irrevocably confirm to the Agent by
authenticated SWIFT message that it will make such payment. Such authenticated
SWIFT message shall be delivered to the Agent no later than midday on the due
date of the relevant payment.

 

(d)                           On each date on which this Agreement requires an
amount to be paid by an Obligor or any Lender hereunder, such Obligor or Lender,
as the case may be, shall make the same available to the Agent by payment in
Dollars and in same day funds (or in such other funds as may for the time being
be customary in New York for the settlement in Dollars of international banking
transactions in Dollars) to the Agent’s account with the following details:

 

With:

 

JP Morgan Chase Bank N.A., New York (CHASUS33)

 

 

 

For the account of:

 

Raiffeisen Zentralbank Österreich AG, Vienna (RZBAATWW)

 

 

 

Account:

 

5447 02991

 

 

 

Reference:

 

CTC/Projectfinance

 

(or such other account or bank as the Agent may have specified for this purpose
on not less than five Business Days notice).

 

(e)                            The Agent shall in respect of each Repayment
Instalment or interest payment made by the Borrower to the Agent hereunder (a
“Borrower Payment”) confirm to the Borrower that it received such Borrower
Payment by delivery of a Payment Confirmation Notice. The Agent shall
(i) deliver a copy of each Payment Confirmation Notice to the Borrower by way of
fax delivery not later than the Business Day immediately following the date of
the relevant Borrower Payment and (ii) deposit the original of each Payment
Confirmation Notice with DHL Couriers or, if unavailable, with another reputable
courier company not later than the Business Day immediately following the date
of the relevant Borrower Payment for courier delivery to the Borrower.

 

71

--------------------------------------------------------------------------------


 

28.2                    Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 28.3 (Distributions to an Obligor) and Clause 28.4
(Clawback), be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency.

 

28.3                     Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 29
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

28.4                     Clawback

 

(a)                            Where a sum is to be paid to the Agent under the
Finance Documents for another Party, the Agent is not obliged to pay that sum to
that other Party (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(b)                           If the Agent pays an amount to another Party and
it proves to be the case that the Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

28.5                     Partial payments

 

(a)                            If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

(i)                                      first, in or towards payment pro rata
of any unpaid fees, costs and expenses of the Agent or the Arranger under the
Finance Documents;

 

(ii)                                   secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                                thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                               fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                           The Agent shall, if so directed by the Majority
Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                            Paragraphs (a) and (b) above will override any
appropriation made by an Obligor.

 

72

--------------------------------------------------------------------------------


 

28.6                     No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

28.7                     Business Days

 

(a)                            Any payment which is due to be made on a day that
is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                           During any extension of the due date for payment
of any principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

 

28.8                     Currency of account

 

(a)                            Subject to paragraphs (b) to (e) below, Dollars
is the currency of account and payment for any sum due from an Obligor under any
Finance Document.

 

(b)                           A repayment of the Loan or Unpaid Sum or a part of
the Loan or Unpaid Sum shall be made in the currency in which that Loan or
Unpaid Sum is denominated on its due date.

 

(c)                            Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                           Unless otherwise agreed to by the Borrower, each
payment in respect of costs, expenses or Taxes shall be made in Dollars.

 

28.9                     Change of currency

 

(a)                            Unless otherwise prohibited by law, if more than
one currency or currency unit are at the same time recognised by the central
bank of any country as the lawful currency of that country, then:

 

(i)                                      any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (with the consent of the Borrower
(provided no Event of Default is continuing)); and

 

(ii)                                   any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                           If a change in any currency of a country occurs,
this Agreement will, to the extent the Agent (acting reasonably and with the
consent of the Borrower (provided no Event of Default is continuing)) specifies
to be necessary, be amended to comply with any generally accepted conventions
and market practice in the Relevant Interbank Market and otherwise to reflect
the change in currency.

 

28.10              Disruption to payment systems etc.

 

If either the Agent determines (in its sole discretion) that a Disruption Event
has occurred or the Agent is notified by the Borrower that a Disruption Event
has occurred:

 

73

--------------------------------------------------------------------------------


 

(a)                           the Agent may, and shall if requested to do so by
the Borrower, consult with the Borrower with a view to agreeing with the
Borrower such changes to the operation or administration of the Facilities as
the Agent may deem necessary in the circumstances;

 

(b)                          the Agent shall not be obliged to consult with the
Borrower in relation to any changes mentioned in paragraph (a) above if, in its
reasonable opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(c)                           the Agent may consult with the Finance Parties in
relation to any changes mentioned in paragraph (a) above but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;

 

(d)                          any such changes agreed upon by the Agent and the
Borrower shall (whether or not it is finally determined that a Disruption Event
has occurred) be binding upon the Parties as an amendment to (or, as the case
may be, waiver of) the terms of the Finance Documents notwithstanding the
provisions of Clause 34 (Amendments and Waivers);

 

(e)                           the Agent shall not be liable for any damages,
costs or losses whatsoever  (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Agent) arising as a result of its taking, or
failing to take, any actions pursuant to or in connection with this Clause
28.10; and

 

(f)                             the Agent shall notify the Finance Parties of
all changes agreed pursuant to paragraph (d) above.

 

29.                           SET-OFF

 

To the extent not restricted by applicable law and regulations, a Finance Party
may set off any matured obligation due from an Obligor under the Finance
Documents (to the extent beneficially owned by that Finance Party) against any
matured obligation owed by that Finance Party to that Obligor, regardless of the
place of payment, booking branch. For the avoidance of doubt, as at the Signing
Date applicable laws and regulations of the Russian Federation restrict any such
set-off.

 

30.                           NOTICES

 

30.1                     Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

30.2                     Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                   in the case of the Borrower, that
identified with its name below;

 

(b)                                  in the case of each Lender or any other
Original Obligor, that notified in writing to the Agent on or prior to the date
on which it becomes a Party; and

 

74

--------------------------------------------------------------------------------


 

(c)                                   in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

30.3                     Delivery

 

(a)                            Any communication or document made or delivered
by one person to another under or in connection with the Finance Documents will
only be effective:

 

(i)                                      if by way of fax, when received in
legible form; or

 

(ii)                                   if by way of letter, when it has been
left at the relevant address or (in relation to any receiving Party which is not
a Russian Obligor) five Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 30.2 (Addresses), if addressed to that department
or officer.

 

(b)                           Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                            All notices from or to an Obligor shall be sent
through the Agent.

 

(d)                           Any communication or document made or delivered to
the Borrower in accordance with this Clause will be deemed to have been made or
delivered to each of the Obligors.

 

30.4                     Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 30.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

30.5                     Electronic communication

 

(a)                            Any communication to be made between the Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent and the relevant Lender:

 

(i)                                      agree that, unless and until notified
to the contrary, this is to be an accepted form of communication;

 

(ii)                                   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                                notify each other of any change to their
address or any other such information supplied by them.

 

(b)                           Any electronic communication made between the
Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

75

--------------------------------------------------------------------------------


 

30.6                     English language

 

(a)                            Any notice given under or in connection with any
Finance Document must be in English.

 

(b)                           All other documents provided under or in
connection with any Finance Document (except for RAS statements) must be:

 

(i)                                      in English; or

 

(ii)                                   if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

31.                           CALCULATIONS AND CERTIFICATES

 

31.1                     Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

31.2                     Certificates and Determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

31.3                     Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice. For
the avoidance of doubt, interest on the Loan shall be calculated from the first
day of an Interest Period to the day preceding the last day of that Interest
Period (both days included in such calculation).

 

32.                           PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

33.                           REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

76

--------------------------------------------------------------------------------


 

34.                           AMENDMENTS AND WAIVERS

 

34.1                     Required consents

 

(a)                            Subject to Clause 34.2 (Exceptions) any term of
the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(b)                           The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause.

 

34.2                     Exceptions

 

(a)                            An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                      the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                   an extension to the date of payment of
any amount under the Finance Documents other than in accordance with Clause 6.2
(Extension option);

 

(iii)                                a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable;

 

(iv)                               an increase in or an extension of any
Commitment;

 

(v)                                  a change to the Borrower or Guarantors
other than in accordance with Clause 24 (Changes to the Obligors);

 

(vi)                               any provision which expressly requires the
consent of all the Lenders; or

 

(vii)                            Clause 2.2 (Finance Parties’ rights and
obligations), Clause 23 (Changes to the Lenders), Clause 27 (Sharing among the
Finance Parties) or this Clause 34,

 

shall not be made without the prior consent of all the Lenders.

 

(b)                           An amendment or waiver which relates to the rights
or obligations of the Agent or the Arranger may not be effected without the
consent of the Agent or the Arranger.

 

35.                           USA PATRIOT ACT

 

Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the USA Patriot Act.

 

36.                           COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

77

--------------------------------------------------------------------------------


 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

37.                           GOVERNING LAW

 

This Agreement is governed by English law.

 

38.                           ARBITRATION

 

38.1                     Arbitration

 

Subject to Clause 38.4 (Agent’s option), any dispute arising out of or in
connection with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement) (a “Dispute”) shall be referred to
and finally resolved by arbitration under the Arbitration Rules (the “Rules”) of
the LCIA.

 

38.2                     Procedure for arbitration

 

(a)                            The arbitral tribunal shall consist of three
arbitrators. The claimant(s), irrespective of number, shall nominate jointly one
arbitrator; the respondent(s), irrespective of number, shall nominate jointly
the second arbitrator; and a third arbitrator, who shall serve as Chairman (who
shall be a lawyer currently qualified in England and Wales and be admitted to
the Bar of England and Wales), shall be appointed by the LCIA within 15 days of
the appointment of the second arbitrator.

 

(b)                           In the event the claimant(s) or the
respondent(s) shall fail to nominate an arbitrator within the time limits
specified in the Rules, such arbitrator shall be appointed by the LCIA within 15
days of such failure. In the event that both the claimant(s) and the
respondent(s) fail to nominate an arbitrator within the time limits specified in
the Rules, all three arbitrators shall be appointed by the LCIA within 15 days
of such failure who shall designate one of them as chairman.

 

(c)                            If all the parties to an arbitration so agree,
there shall be a sole arbitrator appointed by the LCIA within 15 days of such
agreement.

 

(d)                           The seat of arbitration shall be London, England
and the language of the arbitration shall be English.

 

(e)                            Where disputes arise under this Agreement or any
other Finance Document which, in the reasonable opinion of the first arbitral
tribunal to be appointed in any of the Disputes, are so closely connected that
it is expedient for them to be resolved in the same proceedings, that arbitral
tribunal shall have the power to order that the proceedings to resolve that
Dispute shall be consolidated with those to resolve any of the other Disputes
(whether or not proceedings to resolve those other Disputes have yet been
instituted), provided that no date for the final hearing of the first
arbitration has been fixed. If the arbitral tribunal so orders, the parties to
each Dispute which is a subject of the order shall be treated as having
consented to that Dispute being finally decided:

 

(i)                                      by the arbitral tribunal who ordered
the consolidation unless the LCIA decides that it would not be suitable or
impartial; and

 

(ii)                                   in accordance with the procedure, at the
seat and in the language specified in the arbitration agreement in the contract
under which the arbitral tribunal who ordered the

 

78

--------------------------------------------------------------------------------


 

consolidation was appointed, save as otherwise agreed by all parties to the
consolidated proceedings or, in the absence of such agreement, ordered by the
arbitral tribunal in the consolidated proceedings.

 

38.3                     Recourse to courts

 

Save as provided in Clause 38.4 (Agent’s option), the parties exclude the
jurisdiction of the courts under Sections 45 and 69 of the Arbitration Act 1996.

 

38.4                     Agent’s option

 

Before an arbitrator has been appointed by a Finance Party to determine a
Dispute, the Agent may (and, if so instructed by the Majority Lenders, shall) by
notice in writing to the Borrower require that all Disputes or a specific
Dispute be heard by a court of law. If the Agent gives such notice, the Dispute
to which such notice refers shall be determined in accordance with Clause
39(Jurisdiction).

 

39.                           JURISDICTION

 

39.1                     Jurisdiction of English courts

 

(a)                            The courts of England have exclusive jurisdiction
to settle all Disputes.

 

(b)                           The Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly no
Party will argue to the contrary.

 

(c)                            This Clause 39.1 is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

39.2                     Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor:

 

(a)                                   irrevocably appoints Clifford Chance
Secretaries Limited, with its registered office as at the Signing Date at 10
Upper Bank Street, London E14 5JJ, England, as its agent for service of process
in relation to any proceedings commenced in accordance with this Agreement; and

 

(b)                                  agrees that failure by a process agent to
notify any Obligor of the process will not invalidate the proceedings concerned.

 

39.3                     Waiver of damages

 

In no event shall any Finance Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages and each Obligor hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favour.

 

39.4                     Waiver of immunity

 

Each Obligor irrevocably agrees that, should any party take any proceedings
anywhere (whether for an injunction, specific performance, damages or
otherwise), no immunity (to the extent that it may at any time exist, whether on
the grounds of sovereignty or otherwise) from those proceedings, from attachment
(whether in aid of execution, before judgment or otherwise) of its

 

79

--------------------------------------------------------------------------------


 

assets or from execution of judgment shall be claimed by it or on behalf of it
or with respect to its assets, any such immunity being irrevocably waived. Each
Obligor irrevocably agrees that it and its assets are, and shall be, subject to
such proceedings, attachment or execution in respect of its obligations under
the Finance Documents.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

80

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

THE ORIGINAL PARTIES

 

PART I

 

THE ORIGINAL GUARANTORS

 

Name of Original Guarantor

 

Registration details

 

 

 

CTC MEDIA, INC.

 

Corporation incorporated under the laws of Delaware with registration number
2210850 and registered address at 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, United States of America.

 

 

 

CLOSED JOINT STOCK COMPANY “NEW CHANNEL”

 

Closed joint stock company organised under the laws of the Russian Federation
with main state registration number 1047796750880 and having its registered
address at 3RD Khoroshevskaya Str., 12, 123298, Moscow, Russian Federation.

 

 

 

LIMITED LIABILITY COMPANY “MARATHON-TV”

 

Limited liability company organised under the laws of the Russian Federation
with main state registration number 1027739137887 and having its registered
address at Trehsvyatitelsky B. Pereulok, 2, 109208, Moscow, Russian Federation.

 

81

--------------------------------------------------------------------------------


 

PART II

 

THE ORIGINAL LENDERS

 

Name of Original Lender

 

Facility Office (country
of tax residence)

 

Commitment
(US$)

 

 

 

 

 

ABN AMRO BANK N.V.

 

Netherlands

 

US$27,250,000

 

 

 

 

 

BNP PARIBAS SA

 

France

 

US$27,250,000

 

 

 

 

 

ING BANK N.V.

 

Netherlands

 

US$27,250,000

 

 

 

 

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT

 

Austria

 

US$13,625,000

 

 

 

 

 

ZAO RAIFFEISENBANK

 

Russia

 

US$13,625,000

 

 

 

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

United Kingdom

 

US$12,500,000

 

 

 

 

 

DEMIR-HALK BANK (NEDERLAND) N.V.

 

Netherlands

 

US$8,500,000

 

 

 

 

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

 

Austria

 

US$5,000,000

 

 

 

 

 

Total Commitments

 

 

 

US$135,000,000

 

82

--------------------------------------------------------------------------------


 

Part III

 

THE DESIGNATED LENDERS

 

Name of Designated Lender

 

Designated Amount (US$ )

 

 

 

 

 

N/A

 

N/A

 

 

83

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT

 

PART I

 

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.           Finance Documents

 

Duly executed originals of:

 

(a)            this Agreement; and

 

(b)           any Fee Letter.

 

2.           Original Obligors

 

(a)         Notarised copies of (i) each Russian Obligor’s duly registered
constitutional documents (including any amendments thereto) and certificate of
registration thereof in force at the date of each of the Finance Documents,
(ii) (A) each Russian Obligor’s registration certificate issued by the competent
registration authority and (B) certificate of its entry into the Unified State
Registry of Legal Entities issued by the competent tax authority (if
applicable), and (iii) in the case of CTC Media, copies of the certificate of
incorporation of articles of incorporation of  CTC Media certified as of a
recent date by the Delaware Secretary of State and a copy of its bylaws;

 

(b)         certified copies of all internal approvals and corporate resolutions
necessary to authorise each Obligor to execute and perform the Finance Documents
to which it is a party and any related documents and the transactions
contemplated thereunder (including, but not limited to, any major transaction
approvals or interested party transaction approvals required under applicable
Russian law);

 

(c)         if required pursuant to the bylaws of CTC Media, a copy of the
resolutions of the shareholders of CTC Media;

 

(d)         evidence of the authority of the relevant signatories of each
Obligor (including the Chief Accountant) to execute the Finance Documents to
which it is party and any related documents;

 

(e)         original certificate issued by each Obligor:

 

(i)             certifying the sample signature and office of each person that
is to execute the Finance Documents to which it is party and any related
documents on behalf of such Obligor and certifying that such signatories hold
the positions in which capacity they will execute such documents;

 

(ii)            certifying in case of the Russian Obligors only (A) that none of
the Finance Documents to which it is party, and none of the transactions
contemplated thereunder, does or will constitute a major transaction or an
interested party transaction for it under applicable Russian law, except where
requisite corporate approvals authorising all major transactions and all
interested party transactions have been obtained by it with respect to such
Finance Documents and (B) that the aggregate value of the transactions
contemplated under the Finance Documents exceeds 25 per cent. but does not
exceed

 

84

--------------------------------------------------------------------------------


 

50 per cent./exceeds 50 per cent. (as applicable) of the balance sheet value of
its assets as of the latest reporting date (prepared and calculated in
accordance with RAS);

 

(iii)           in case of the Russian Obligors, confirming that borrowing or
guaranteeing, as appropriate, the total commitments would not cause any
borrowing or guaranteeing or similar limit binding on it to be exceeded;

 

(iv)          in case of the Russian Obligors, certifying that each copy
document relating to it that that has been provided by it to the Agent under the
Facility Agreement and/or any of its legal advisors is correct, complete and in
full force and effect as of a date no earlier than each of the Finance Documents
to which the relevant Russian Obligor is a party;

 

(v)           in case of the Russian Obligors, confirming that the conclusion of
and the performance by it of its obligations under the Finance Documents to
which it is a party and any related documents would not contravene any of its
internal orders or regulations or decisions of its governing bodies and the
power of the chief executive officer and, where relevant, other authorised
signatories to act on its behalf, as defined in its constitutional documents and
in any power(s) of attorney issued to any signatory/ies referred to in paragraph
(iv) above, is not limited by any of its internal documents or decisions of its
governing bodies or by any contract;

 

(vi)          certificate of the secretary of CTC Media, attaching and
certifying the CTC Media documents listed in paragraphs (b) to (d) and (h) to
(i);

 

(f)          evidence that (A) the Borrower has complied or will comply with
applicable currency control laws and regulations in respect of the entry into
and performance of any Finance Document to which it is party, including a
certified copy of the transaction passport (passport sdelki) of the Borrower in
relation to the relevant Finance Documents accepted and duly certified by the
passport bank and (B) all necessary documents in relation to the Finance
Documents have been submitted to the passport bank in accordance with applicable
currency control laws and regulations and in form and substance satisfactory to
the passport bank, together with certified copies of any of such documents as
the Agent may require;

 

(g)         a certificate as to the existence and good standing (including
verification of tax status) of CTC Media, certified as of a recent date by the
Delaware Secretary of State, in form and substance satisfactory to the Agent and
its counsel;

 

(h)         a solvency certificate of CTC Media, in form and substance
satisfactory to the Agent and its counsel; and

 

(i)          certificate of an officer of CTC Media, addressed to Linklaters
LLP, certifying as to certain factual matters.

 

3.           Legal opinions

 

(a)         A legal opinion of Linklaters CIS, legal advisers to the Arranger
and the Agent in England, substantially in the form distributed to the Original
Lenders prior to the Signing Date;

 

85

--------------------------------------------------------------------------------


 

(b)         a legal opinion of Linklaters LLP, legal advisers to the Arranger
and the Agent in United States of America, substantially in the form distributed
to the Original Lenders prior to the Signing Date; and

 

(c)         a legal opinion of Linklaters CIS, legal advisers to the Arranger
and the Agent in the Russian Federation, substantially in the form distributed
to the Original Lenders prior to the Signing Date.

 

4.           Other documents and evidence

 

(a)         Evidence that the process agent referred to in Clause 39.2 (Service
of process) has accepted its appointment;

 

(b)         a copy of any other Authorisation or other document, opinion (of
Lenders’ counsel) or assurance which the Agent reasonably considers to be
necessary (if it has notified the Borrower accordingly) in connection with the
entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document;

 

(c)         the Original Financial Statements;

 

(d)         evidence that the fees, costs and expenses then due from the
Borrower pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have
been paid or will be paid by the proposed Utilisation Date;

 

(e)         the Group Structure Chart;

 

(f)          a copy of all applicable Acquisition Documents;

 

(g)         evidence that the Acquisition Closing Date has occurred and no
material conditions have been waived or consents given under the Acquisition
Documents;

 

(h)         copies of all applicable Broadcasting Licences of the Target Group;

 

(i)          certificate of closing indebtedness and disclosure schedule in
relation to the Acquisition;

 

(j)          evidence, based on the Group’s annual forecast (in the form and
substance satisfactory to the Agent), that the Group does not breach any
Financial Covenant on a pro forma basis for the next four succeeding test dates;

 

(k)         copies of the latest annual audited financial statements of each
Russian Obligor (if applicable) and the 2007 audited financial statements of the
Target Group (if available);

 

(l)          copies of the latest available financial statements of each Russian
Obligor prepared in accordance with RAS;

 

(m)        extract from the Unified State Register Of Legal Entities in relation
to each Russian Obligor issued by the competent tax authority no earlier than 30
days prior to the date of each of the Finance Documents;

 

(n)         an extract from the share register of the Borrower; and

 

(o)         such other documents or evidence as the Agent considers to be
necessary or desirable (if it has notified the Borrower accordingly).

 

86

--------------------------------------------------------------------------------


 

PART II

 

CONDITIONS PRECEDENT REQUIRED TO BE

 

DELIVERED BY AN ADDITIONAL GUARANTOR

 

1.           An Accession Letter duly executed by the Additional Guarantor and
CTC Media.

 

2.           Notarised copies of the Additional Guarantor’s (i) duly registered
constitutional documents (including any amendments thereto) and certificate of
registration thereof in force at the date of the Accession Letter,
(ii) (A) registration certificate issued by the competent registration authority
(in case of an Additional Guarantor incorporated in the Russian Federation, such
certificate to be provided only if such company is registered before 1
July 2002) and (B) in case of an Additional Guarantor incorporated in the
Russian Federation only, certificate of its entry into the Unified State
Registry of Legal Entities issued by the competent tax authority.

 

3.           Certified copies of all internal approvals and corporate
resolutions (including, if applicable, shareholders’ resolution) necessary to
authorise the Additional Guarantor to execute and perform the Accession Letter
and/or other Finance Documents to which it is a party and any related documents
and the transactions contemplated thereunder (including, but not limited to, any
major transaction approvals or interested party transaction approvals required
under applicable Russian law).

 

4.           Evidence of the authority of the relevant signatories of the
Additional Guarantor (including, in case of the Additional Guarantor
incorporated in the Russian Federation, of its Chief Accountant) to execute the
Accession Letter and/or other Finance Documents to which it is party and any
related documents

 

5.           Original certificate issued by the Additional Guarantor:

 

(i)             certifying the sample signature and office of each person that
is to execute the Accession Letter and/or other Finance Documents to which it is
party and any related documents on behalf of that Additional Guarantor and
certifying that such signatories hold the positions in which capacity they will
execute such documents;

 

(ii)            in case of an Additional Guarantor incorporated in the Russian
Federation only, certifying (A) that none of the Accession Letter and/or other
Finance Documents to which it is party, and none of the transactions
contemplated thereunder, does or will constitute a major transaction or an
interested party transaction for it under applicable Russian law, except where
requisite corporate approvals authorising all major transactions and all
interested party transactions have been obtained by it with respect to such
Accession Letter and/or  Finance Documents and (B) that the aggregate value of
the transactions contemplated under the Accession Letter and/or other Finance
Documents to which it is a party does not exceed 25 per cent./exceeds 25 per
cent. but does not exceed 50 per cent./exceeds 50 per cent. (as applicable) of
the balance sheet value of its assets as of the latest reporting date (prepared
and calculated in accordance with RAS);

 

87

--------------------------------------------------------------------------------


 

(iii)           confirming that guaranteeing the Total Commitments would not
cause any borrowing or guaranteeing or similar limit binding on it to be
exceeded;

 

(iv)          certifying that each copy document relating to it that has been
provided by it to the Agent under the Facility Agreement and/or any of its legal
advisors is correct, complete and in full force and effect as of a date no
earlier than each of the Finance Documents to which the Additional Guarantor is
a party; and

 

(v)           in case of an Additional Guarantor incorporated in the Russian
Federation only, confirming that the conclusion of and the performance by it of
its obligations under the Accession Letter and/or other Finance Documents to
which it is a party and any related documents would not contravene any of its
internal orders or regulations or decisions of its governing bodies and the
power of the chief executive officer and, where relevant, other authorised
signatories to act on its behalf, as defined in its constitutional documents and
in any power(s) of attorney issued to any signatory/ies referred to in paragraph
(iv) above, is not limited by any of its internal documents or decisions of its
governing bodies or by any contract.

 

6.           A copy of any other Authorisation or other document, opinion or
assurance which the Agent considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by the
Accession Letter or for the validity and enforceability of any Finance Document.

 

7.           If available, the latest audited financial statements of the
Additional Guarantor.

 

8.           A legal opinion of the legal advisers to the Arranger and the Agent
in England.

 

9.           If the Additional Guarantor is incorporated in a jurisdiction other
than England and Wales, a legal opinion of the legal advisers to the Arranger
and the Agent in the jurisdiction in which the Additional Guarantor is
incorporated.

 

10.         If the proposed Additional Guarantor is incorporated in a
jurisdiction other than England and Wales, evidence that the process agent
specified in Clause 39.2 (Service of process) has accepted its appointment in
relation to the proposed Additional Guarantor.

 

88

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

REQUESTS

 

PART I

 

UTILISATION REQUEST

 

From:      CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” as Borrower

 

To:          RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” - US$135,000,000
Facility Agreement
dated 27 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is the Utilisation Request. Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.           We wish to borrow the Loan on the following terms:

 

Proposed Utilisation Date:

 

[                   ] or, if that is not a Business Day, the next Business Day)

 

 

 

Amount:

 

[                   ] or, if less, the Total Commitments

 

 

 

Interest Period:

 

the proposed first Interest Period to end on 22 September 2008

 

3.           We confirm that each condition specified in Clause 4.2 (Further
conditions precedent) is satisfied on the date of this Utilisation Request.

 

4.           The proceeds of this Loan should be credited to [account].

 

5.           This Utilisation Request is irrevocable.

 

Yours faithfully

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:  Chief Accountant

 

89

--------------------------------------------------------------------------------


 

PART II

 

SELECTION NOTICE

 

From:

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” as Borrower

 

 

 

To:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” - US$135,000,000
Facility Agreement
dated 27 June 2008  (the “Agreement”)

 

1.           We refer to the Agreement. This is a Selection Notice. Terms
defined in the Agreement have the same meaning in this Selection Notice unless
given a different meaning in this Selection Notice.

 

2.           We refer to the following Loan with an Interest Period ending on
[                   ].

 

3.           We request that the next Interest Period for the above Loan is
[three/six Months].

 

4.           This Selection Notice is irrevocable.

 

Yours faithfully

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:  Chief Accountant

 

90

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

MANDATORY COST FORMULA

 

1.           The Mandatory Cost is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.           On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3.           The Additional Cost Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in the Loan made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office.

 

4.           The Additional Cost Rate for any Lender lending from a Facility
Office in the United Kingdom will be calculated by the Agent as follows:

 

[g176463km15i001.gif]

per cent. per annum.

 

Where:

 

E              is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5.           For the purposes of this Schedule:

 

(a)         “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(b)         “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and

 

(c)         “Tariff Base” has the meaning given to it in, and will be calculated
in accordance with, the Fees Rules.

 

6.           The resulting figure shall be rounded to four decimal places.

 

91

--------------------------------------------------------------------------------


 

7.           If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8.           Each Lender shall supply any information required by the Agent for
the purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

(a)            the jurisdiction of its Facility Office; and

 

(b)           any other information that the Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9.           The rates of charge of each Reference Bank for the purpose of E
above shall be determined by the Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above.

 

10.         The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11.         The Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12.         Any determination by the Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13.         The Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

92

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER CERTIFICATE

 

To:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

From:

 

[                   ] (the “Existing Lender”) and [                   ] (the
“New Lender”)

 

Dated:

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” - US$135,000,000
Facility Agreement
dated 27 June 2008  (the “Agreement”)

 

1.           We refer to the Agreement. This is a Transfer Certificate. Terms
defined in the Agreement have the same meaning in this Transfer Certificate
unless given a different meaning in this Transfer Certificate.

 

2.           We refer to Clause 23.5 (Procedure for transfer):

 

(a)            The Existing Lender and the New Lender agree to the Existing
Lender transferring to the New Lender by novation all or part of the Existing
Lender’s Commitment, rights and obligations referred to in the Schedule in
accordance with Clause 23.5 (Procedure for transfer).

 

(b)           The proposed Transfer Date is [                   ].

 

(c)            The Facility Office and address, fax number and attention details
for notices of the New Lender for the purposes of Clause 30.2 (Addresses) are
set out in the Schedule.

 

3.           The New Lender expressly acknowledges the limitations on the
Existing Lender’s obligations set out in paragraph (c) of Clause 23.4
(Limitation of responsibility of Existing Lenders).

 

4.           This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.

 

5.           This Transfer Certificate is governed by English law.

 

93

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments.]

 

[Existing Lender]

 

[New Lender]

 

 

 

By:

 

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                   ].

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT

 

By:

 

94

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF ACCESSION LETTER

 

To:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

From:

 

[SUBSIDIARY] and CTC MEDIA, INC.

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”- US$135,000,000
Facility Agreement
dated 27 June 2008  (the “Agreement”)

 

1.           We refer to the Agreement. This is an Accession Letter. Terms
defined in the Agreement have the same meaning in this Accession Letter unless
given a different meaning in this Accession Letter.

 

2.           [Subsidiary] agrees to become an Additional Guarantor and to be
bound by the terms of the Agreement as an Additional Guarantor pursuant to
Clause 24.2 (Additional Guarantors) of the Agreement. [Subsidiary] is a company
duly incorporated under the laws of [name of relevant jurisdiction].

 

3.           [Subsidiary’s] administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.           This Accession Letter is governed by English law.

 

This Accession Letter has been delivered as a deed on the date stated at the
beginning of this Accession Letter.

 

Yours faithfully

 

CTC Media, Inc.

 

Executed as a deed

 

By:

 

Name:

 

Title:       [Authorised Signatory]

 

95

--------------------------------------------------------------------------------


 

[Subsidiary]

 

Executed as a deed

 

By:

 

By:

 

 

 

Name:

 

Name:

 

 

 

Title:     [Authorised Signatory]

 

Title:     [Chief Accountant]

 

96

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF RESIGNATION LETTER

 

To:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

From:

 

[RESIGNING GUARANTOR] and CTC MEDIA, INC.

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” - US$135,000,000
Facility Agreement

dated 27 June 2008 (the “Agreement”)

 

1.           We refer to the Agreement. This is a Resignation Letter. Terms
defined in the Agreement have the same meaning in this Resignation Letter unless
given a different meaning in this Resignation Letter.

 

2.           Pursuant to Clause 24.4 (Resignation of a Guarantor), we request
that [resigning Guarantor] be released from its obligations as a Guarantor under
the Agreement.

 

3.           We confirm that:

 

(a)            no Default is continuing or would result from the acceptance of
this request; and

 

(b)           [                   ]

 

4.           This Resignation Letter is governed by English law.

 

Yours faithfully

 

CTC Media, Inc.

 

By:

 

Name:

 

Title:     [Authorised Signatory]

 

[resigning Guarantor]

 

By:

 

By:

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

97

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

From:

 

CTC MEDIA, INC.

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY” - US$135,000,000
Facility Agreement
dated 27 June 2008 (the “Agreement”)

 

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

1.                                 [We confirm that no Default is continuing.]*

 

2.                                 We confirm that:

 

(a)                                   as at [·] the ratio of Total Net Debt to
OIBDA for the Relevant Period ending on [·] was [·];

 

(b)                                  the ratio of OIBDA to Interest Expense for
the Relevant Period ending on [·] was [·];

 

(c)                                   as at [·] Total Shareholder Equity was
[·]; and

 

(d)                                  as at [·] the ratio of Total Net Debt to
Total Shareholder Equity was [·].

 

 

Signed:

 

 

Signed:

 

 

 

 

[·] of

 

[·] of

CTC Media, Inc.

 

CTC Media, Inc.

 

[We have reviewed the Facility Agreement and audited consolidated financial
statements of CTC Media, Inc. for the year ended [                   ].]

 

--------------------------------------------------------------------------------

*                                  If this statement cannot be made, please
modify this text to identify any Default that is continuing and the steps, if
any, being taken to remedy it.

 

98

--------------------------------------------------------------------------------


 

[On the basis of that review and audit, nothing has come to our attention which
would require any  modification to the confirmations in paragraph 2 of the above
Compliance Certificate [or which we know to be a continuing Default].]

 

for and on behalf of

 

[name of CTC Media’s auditors (or another auditor of equal standing at CTC
Media’s discretion)]

 

99

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

BROADCASTING LICENCES

 

City

 

Number of households
surveyed

 

Percentage

 

Moscow

 

550

 

 

 

Balachikha

 

15

 

 

 

Zheleznodorozhny

 

10

 

 

 

Zhukovski

 

9

 

 

 

Korolev

 

15

 

 

 

Lyubertsy

 

14

 

 

 

Mitishy

 

14

 

 

 

Noginsk

 

10

 

 

 

Odintsovo

 

11

 

 

 

Podolsk

 

15

 

 

 

Khimki

 

15

 

 

 

Shelkovo

 

10

 

 

 

Yelektrostal

 

12

 

 

 

 

 

700

 

20.15

%

St Petersburg

 

190

 

5.47

%

Yaroslavl

 

80

 

2.30

%

Nizhny Novgorod

 

78

 

2.25

%

Yekaterinburg

 

78

 

2.25

%

Chelyabinsk

 

78

 

2.25

%

Kemerovo

 

78

 

2.25

%

Krasnoyarsk

 

78

 

2.25

%

Novosibirsk

 

78

 

2.25

%

Vladivostok

 

78

 

2.25

%

Khabarovsk

 

78

 

2.25

%

Voronezh

 

77

 

2.22

%

Arkhangelsk

 

77

 

2.22

%

Samara

 

77

 

2.22

%

Perm

 

76

 

2.19

%

Saratov

 

76

 

2.19

%

 

100

--------------------------------------------------------------------------------


 

City

 

Number of households
surveyed

 

Percentage

 

Barnaul

 

76

 

2.19

%

Omsk

 

76

 

2.19

%

Tver

 

75

 

2.16

%

Tula

 

75

 

2.16

%

Volgograd

 

75

 

2.16

%

Ulyanovsk

 

75

 

2.16

%

Tcheboksary

 

75

 

2.16

%

Tyumen

 

75

 

2.16

%

Tomsk

 

75

 

2.16

%

Izhevsk

 

74

 

2.13

%

Rostov

 

73

 

2.10

%

Ufa

 

73

 

2.10

%

Kazan

 

73

 

2.10

%

Irkutsk

 

72

 

2.07

%

Krasnodar

 

70

 

2.01

%

Stavropol

 

70

 

2.01

%

Arzamas

 

31

 

0.89

%

Stari Oskol

 

21

 

0.60

%

Ussuriysk

 

21

 

0.60

%

Novomoskovsk

 

20

 

0.58

%

Berezniki

 

20

 

0.58

%

Kansk

 

19

 

0.55

%

Rybinsk

 

18

 

0.52

%

Severodvinsk

 

17

 

0.49

%

Volszhki

 

16

 

0.46

%

Novocherkassk

 

16

 

0.46

%

Togliatti

 

15

 

0.43

%

Angarsk

 

14

 

0.40

%

Petrozavodsk

 

13

 

0.37

%

Balakovo

 

13

 

0.37

%

Nizhny Tagil

 

13

 

0.37

%

Sizran

 

10

 

0.29

%

 

101

--------------------------------------------------------------------------------


 

City

 

Number of households
surveyed

 

Percentage

 

Pervouralsk

 

10

 

0.29

%

Myass

 

10

 

0.29

%

Nevinnomisk

 

9

 

0.26

%

Pyatigorsk

 

9

 

0.26

%

 

 

3,474

 

100.00

%

 

102

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

FORM OF PAYMENT CONFIRMATION NOTICE

 

To:

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

 

 

 

 

Attn. Anatoly Smirnov

 

 

3rd Khoroshevskaya Str. 12

 

 

123298 Moscow

 

 

Russian Federation

 

 

 

By:

 

fax to + 7 495 797 41 01, original to follow by courier

 

 

 

From:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

 

 

Attn. Christine Neuberger/Mersiha Mehmedovic

 

 

Am Stadtpark 9

 

 

1030 Vienna

 

 

Austria

 

 

 

Dated:

 

 

 

 

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”- US$135,000,000
Facility Agreement
dated 27 June 2008 (the “Agreement”)

 

1.                                 We refer to the Agreement and the above
mentioned transaction. This is a Payment Confirmation Notice. Terms defined in
the Agreement have the same meaning in this Payment Confirmation Notice.

 

2.                                 Please be informed that on [date/month/year]
we received from you funds in the total amount of US$[xxxx], which relate to the
following:

 

Repayment Instalment:

 

[xxxx]

 

 

 

Interest:

 

[xxxx]

 

Your faithfully

 

Raiffeisen Zentralbank Österreich Aktiengesellschaft

 

By:

 

Name:

 

Title:

 

103

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

FORM OF PAYMENT NOTIFICATION

 

To:

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

 

 

 

 

Attn. Anatoly Smirnov

 

 

3rd Khoroshevskaya Str. 12

 

 

123298 Moscow

 

 

Russian Federation

 

 

 

By:

 

fax to + 7 495 797 41 01, original to follow by courier

 

 

 

From:

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT as Agent

 

 

 

 

 

Attn. Christine Neuberger/Mersiha Mehmedovic

 

 

Am Stadtpark 9

 

 

1030 Vienna

 

 

Austria

 

Dated:

 

Dear Sirs

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”- US$135,000,000
Facility Agreement
dated 27 June 2008 (the “Agreement”)

 

1.                                 We refer to the Agreement and the above
mentioned transaction. This is a Payment Notification. Terms defined in the
Agreement have the same meaning in this Payment Notification unless given a
different meaning in this Payment Notification.

 

2.                                 Please be informed that the following amounts
become due on [date/month/year]:

 

Repayment Instalment:

 

[xxxx]

 

 

 

Interest:

 

[xxxx]

 

3.                                 For your information, the above Repayment
Instalment and Interest are allocated to the following banks:

 

Lender (official name)

 

Facility Office (country of
tax residence)

 

Repayment
Instalment

 

Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

104

--------------------------------------------------------------------------------


 

4.                                 We therefore kindly ask you to arrange
payment as follows:

 

value:

 

[xxxx]

 

 

 

amount:

 

[xxxx]

 

 

 

to:

 

[JP Morgan Chase Bank N.A., New York (CHASUS33)]

 

 

 

in favour of:

 

[Raiffeisen Zentralbank Österreich AG, Vienna (RZBAATWW)]

 

 

 

account:

 

[5447 02991]

 

 

 

reference:

 

[CTC/Projectfinance]

 

 

 

without deduction of any charges and under prior advice to us.

 

Your faithfully

 

Raiffeisen Zentralbank Österreich Aktiengesellschaft

 

By:

 

Name:

 

Title:

 

105

--------------------------------------------------------------------------------


 

The Borrower

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

Address:

 

3rd Khoroshevskaya Str. 12

 

 

123298 Moscow

 

 

Russian Federation

 

 

 

Fax:

 

+ 7 495 797 41 01

 

 

 

Attention:

 

Anatoly Smirnov

 

 

By:

/s/ Vladimir Khanumyan

 

By:

/s/ Chaykovskaya Marina

 

 

Name: Vladimir Khanumyan

Name: Chaykovskaya Marina

 

 

Title: First Deputy

Title: Chief Accountant

 

General Director

 

 

 

The Original Guarantors

 

CTC MEDIA, INC.

 

 

By:

/s/ Boris Podolsky

 

 

 

 

Name: Boris Podolsky

 

 

 

Title: Chief Financial Officer

 

 

 

CLOSED JOINT STOCK COMPANY “NEW CHANNEL”

 

 

By:

/s/ Vladimir Khanumyan

 

By:

/s/ Chaykovskaya Marina

 

 

Name: Vladimir Khanumyan

Name: Chaykovskaya Marina

 

 

Title: First Deputy

Title: Chief Accountant

 

General Director

 

 

106

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY “MARATHON-TV”

 

 

By:

/s/ Sergey Petrov

 

By:

/s/ Speranskaya Elena

 

 

 

Name: Sergey Petrov

Name: Speranskaya Elena

 

 

Title: General Director

Title: Chief Accountant

 

 

The Arranger

 

 

ABN AMRO BANK N.V.

 

 

By:

/s/ [signature illegible]

 

By:

 

 

 

Name:

Name:

 

 

Title:

Title:

 

 

BNP PARIBAS

 

 

By:

/s/ Geoffrey Holgate

 

By:

/s/ Yues-Henri Saziou

 

 

Name: Geoffrey Holgate

Name: Yues-Henri Saziou

 

 

Title: Authorised Signatory

Title: Director

 

 

ING BANK N.V.

 

 

By:

/s/ Bas Haanraadts

 

By:

/s/ [signature illegible]

 

 

Name: Bas Haanraadts

Name:

 

 

Title: Director

Title: Manager

 

107

--------------------------------------------------------------------------------


 

RAIFFEISEN ZENTRALBANK ÕSTERREICH AKTIENGESELLSCHAFT

 

 

By:

/s/ B. Ericson-Peichl

 

By:

/s/ Mersiha Mehmedovic

 

 

Name: B. Ericson-Peichl

Name: Mersiha Mehmedovic

 

 

Title:

Title:

 

 

ZAO RAIFFEISENBANK

 

 

By:

/s/ Garin P.V.

 

By:

/s/ [signature illegible]

 

 

Name: Garin P.V.

Name:

 

 

Title: Deputy Chairman of the Board

Title: Chief Accountant

 

 

The Original Lenders

 

 

ABN AMRO BANK N.V.

 

 

By:

/s/ [signature illegible]

 

By:

 

 

 

Name:

Name:

 

 

Title:

Title:

 

 

BNP PARIBAS SA

 

 

By:

/s/ Geoffrey Holgate

 

By:

/s/ Yues-Henri Saziou

 

 

Name: Geoffrey Holgate

Name: Yues-Henri Saziou

 

 

Title: Authorised Signatory

Title: Director

 

108

--------------------------------------------------------------------------------


 

ING BANK N.V.

 

 

By:

/s/ Bas Haanraadts

 

By:

/s/ [signature illegible]

 

 

Name: Bas Haanraadts

Name:

 

 

Title: Director

Title: Manager

 

 

RAIFFEISEN ZENTRALBANK ÕSTERREICH AKTIENGESELLSCHAFT

 

 

By:

/s/ B. Ericson-Peichl

 

By:

/s/ Mersiha Mehmedovic

 

 

Name: B. Ericson-Peichl

Name: Mersiha Mehmedovic

 

 

Title:

Title:

 

 

ZAO RAIFFEISENBANK

 

 

By:

/s/ Garin P.V.

 

By:

/s/ [signature illegible]

 

 

Name: Garin P.V.

Name:

 

 

Title: Deputy Chairman of the Board

Title: Chief Accountant

 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

 

 

By:

/s/ Tom Herring

 

By:

/s/ [signature illegible]

 

 

Name: Tom Herring

Name:

 

 

Title: Manager

Title: Director – Media Finance

 

109

--------------------------------------------------------------------------------


 

DEMIR-HALK BANK (NEDERLAND) N.V.

 

 

By:

/s/ M. Ozan Dereli

 

By:

/s/ Ayse Cingil

 

 

Name: M. Ozan Dereli

Name: Ayse Cingil

 

 

Title: Section Manager
Corporate Loans Administration

Title: Assistant General Manager

 

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

 

 

By:

/s/ Claudia Westermayr

 

By:

/s/ Elisabeth Reiter

 

 

Name: Claudia Westermayr

Name: Elisabeth Reiter

 

 

Title:

Title:

 

 

The Agent

 

RAIFFEISEN ZENTRALBANK ÖSTERREICH AKTIENGESELLSCHAFT

 

Address:

 

Am Stadtpark 9, 1030 Vienna, Austria

 

 

 

Fax:

 

+43-1-71707-3022

 

 

 

Attention:

 

Christine Neuberger/Mersiha Mehmedovic

 

 

By:

/s/ B. Ericson-Peichl

 

By:

/s/ Mersiha Mehmedovic

 

 

Name: B. Ericson-Peichl

Name: Mersiha Mehmedovic

 

 

Title:

Title:

 

110

--------------------------------------------------------------------------------